Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 1 of 89




                      Exhibit 2
             Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 2 of 89
                                                                          Structured Finance

                                                                         ABS New Issue Report




                Kabbage Asset
              Securitization LLC,
                Series 2017-1
                  Additional Notes
   $25 Million Additional Issuance under the “expandable” terms of the Series 2017-1 Notes



          $550 Million aggregate, including original $525 Million Series 2017-1 Notes




Analytical Contacts:

Alan Greenblatt, Director                      Anthony Nocera, Senior Managing Director
agreenblatt@kbra.com, (646) 731-2496           anocera@kbra.com, (646) 731-2350

Lenny Giltman, Managing Director               Chris Baffa, Associate Director
lgiltman@kbra.com, (646) 731-2378              cbaffa@kbra.com, (646) 731-3312




                                                                                 August 28, 2017
                    Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 3 of 89




                                                          Table of Contents


Executive Summary ........................................................................................................................ 3
  Transaction Overview .................................................................................................................. 4
  Key Credit Considerations ............................................................................................................ 6
Performance of Current Securitization ............................................................................................. 11
KBRA Process .............................................................................................................................. 11
Transaction Summary ................................................................................................................... 12
Seller and Servicer ....................................................................................................................... 13
  Company Overview ................................................................................................................... 13
  Management ............................................................................................................................ 14
  Originations .............................................................................................................................. 15
  Underwriting............................................................................................................................. 16
  Financial Condition and Liquidity ................................................................................................. 17
  Servicing .................................................................................................................................. 17
  Regulatory ............................................................................................................................... 18
Historical Performance .................................................................................................................. 19
  Originations .............................................................................................................................. 19
  Gross Charge-Offs ..................................................................................................................... 20
KBRA Loss Expectation ................................................................................................................. 21
Cash Flow Analysis ....................................................................................................................... 21
Rating Sensitivity and Surveillance ................................................................................................. 22
Transaction Structure ................................................................................................................... 23




 Kabbage Asset Securitization LLC, Series 2017-1                 Page | 2                                                 August 28, 2017
                   Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 4 of 89




Executive Summary
This transaction report is based on information regarding the underlying collateral pool and the terms of
the securitization as of August 28, 2017. The ratings listed below are for $25 million in additional issuance
under the “expandable” terms of the Kabbage Asset Securitization LLC, Series 2017-1 Notes. In addition,
the ratings for the $525 million of original Series 2017-1 Notes are confirmed in conjunction with the
issuance of the following classes of additional Series 2017-1 Notes. The ratings listed below for the
$25 million Series 2017-1 Additional Notes are final. The ratings for the $525 million original
Series 2017-1 Notes are final. This report does not constitute a recommendation to buy, hold, or sell
securities. Kroll Bond Rating Agency’s (KBRA) ratings represent the timely payment of interest and
ultimate payment of principal of each class of notes by the applicable legal final payment date.

                          Rated Notes - $25 Million Series 2017-1 Additional Notes
              Initial Principal                                 Advance          Initial Credit Legal Final
Notes                                    Note Rate                                                                       KBRA Rating
                  Balance                                         Rate          Enhancement* Payment Date

Class A         $18,518,000                4.571%                 70.00%             30.50%            March 2022               A (sf)
Class B          $3,968,000                5.794%                 85.00%             15.50%            March 2022           BBB (sf)
Class C          $1,323,000                8.000%                 90.00%             10.50%            March 2022               BB (sf)
Class D          $1,191,000               10.000%                 94.50%              6.00%            March 2022               B (sf)
Total:          $25,000,000
* Initial credit enhancement shown above includes overcollateralization, subordination and the Series 2017-1 Reserve Account.


                           Rated Notes - $525 Million Original Series 2017-1 Notes
              Initial Principal                                 Advance          Initial Credit Legal Final
Notes                                    Note Rate                                                                       KBRA Rating
                  Balance                                         Rate          Enhancement* Payment Date

Class A         $388,889,000               4.571%                 70.00%             30.50%            March 2022               A (sf)
Class B         $83,333,000                5.794%                 85.00%             15.50%            March 2022           BBB (sf)
Class C         $27,778,000                8.000%                 90.00%             10.50%            March 2022               BB (sf)
Class D         $25,000,000               10.000%                 94.50%              6.00%            March 2022               B (sf)
Total:         $525,000,000
* Initial credit enhancement shown above includes overcollateralization, subordination and the Series 2017-1 Reserve Account.




 Kabbage Asset Securitization LLC, Series 2017-1              Page | 3                                              August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 5 of 89




Transaction Overview
Kabbage Asset Securitization LLC (the “Issuer”) issued $525 million of Series 2017-1 Class A, Class B,
Class C and Class D Notes (collectively, the “Series 2017-1 Notes”) on March 20, 2017. The Issuer issued
$25 million of additional Series 2017-1 Class A, Class B, Class C, and Class D Notes (collectively,
the “Series 2017-1 Additional Notes”, together with the Series 2017-1 Notes, the “Notes”). The
Series 2017-1 Additional Notes will have the same terms as the corresponding classes of Series 2017-1
Notes, including same Note Rate, Advance Rate and Legal Final Payment Date. The proceeds of the sale of
the Series 2017-1 Additional Notes will be used to provide extra funding capacity for Kabbage.

Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also
provided working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables
known as merchant cash advances (“MCAs”). Approximately 0.01% of the Receivables in the Statistical
Pool consist of MCAs. The Kabbage business loan program (the “Kabbage Program”) is offered via
Kabbage’s automated loan application, underwriting and servicing platform (the “Kabbage Platform”).

The Kabbage Platform currently allows Merchants to access uncommitted business lines of credit up to
$150,000 for a 6- or 12- month installment loan issued by Celtic Bank, a Utah chartered industrial bank,
member FDIC (“Celtic Bank”). A business approved under the Kabbage Program can draw on the line up
to the credit limit as needed, however Kabbage can cut off the borrower’s ability to draw on the business
line for a variety of reasons including missed payments. Kabbage is expecting to launch loan products with
18-, 24- and 36-month terms in exposure limits up to $400,000 in the future, although loans in excess of
18 months or $250,000 will not be included in this transaction. The average original receivables balance
per Receivable and weighted average original term in the Statistical Pool is $7,486.20 and 9.0 months,
respectively.

The SMB Loan or MCA borrowed by the Merchant is repaid in equal principal payments over the original
term of the loan with interest charges based on the initial borrowed amount. Each loan will have
a “big fee” (typically 2% to 11%) for the first 2 months for 6-month loans and the first 6 months for
12-month loans, as well as a 1% “small fee”, for the remaining term of the loan. For the 18-month loans
the “big fee” will be for the first 10 months.

The Notes will be secured by a revolving pool of receivables (the “Receivables” or the “Portfolio”)
consisting of (i) SMB Loans or (ii) MCAs. The transaction features a revolving period (the “Revolving
Period”), which will end on the earlier of (i) the payment date occurring in the month that is 36 months
after the initial closing date and (ii) the date on which a Rapid Amortization Event has occurred.
The Notes will be “expandable” term notes such that at any time during the Revolving Period, the Issuer
may periodically issue additional Notes, so long as certain conditions are met, including receipt of rating
agency confirmation. The consent of existing noteholders will not be required for these additional
issuances, and investors should note that any additional note issuance would dilute the control and vote of
existing noteholders.
As of December 31, 2016, the statistical pool of receivables (the “Statistical Pool”) had an aggregate
outstanding receivables balance of $442,434,677.71 (the “Statistical Balance”).




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 4                               August 28, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 6 of 89




Transaction Parties
Issuer                                            Kabbage Asset Securitization LLC
Seller and Servicer                               Kabbage, Inc.
Platform                                          www.kabbage.com
Initial Backup Servicer                           First Associates Loan Servicing, LLC

Indenture Trustee and Custodian                   U.S. Bank National Association

Originator / Credit Sponsor / Funding Bank        Celtic Bank, a Utah chartered industrial bank

Administrator                                     CBIZ MHM LLC

Sole Structuring Advisor, Book-Running
                                                  Guggenheim Securities, LLC
Manager and Initial Purchaser




Kabbage Asset Securitization LLC, Series 2017-1    Page | 5                                 August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 7 of 89




Key Credit Considerations

Strength of the Seller and Servicer
Founded in 2009, Kabbage is a financial technology company that uses financial
services data and technology platform to provide business loans to Merchants. Since
inception, Kabbage has funded over $3.3 billion for over 100,000 customers. The
Company has over 380 employees with offices in Atlanta, San Francisco, New York,
Ireland and India. Members of the senior management team have over 20 years of
experience in payment processing, financial services and/or small business
marketplace lending.
Kabbage previously sponsored a securitization in September 2014 which was rated by
KBRA and performed in line with expectations. The 2014 transaction was refinanced in
March 2017, and subsequently the ratings were withdrawn. KBRA believes Kabbage
                                                                                               +
has an experienced management team and the operational capabilities to service the
Portfolio.
On August 3, 2017, Kabbage announced that it entered into a definitive agreement for
an equity investment of $250.0 million from SoftBank Group Corp. to help expand its
lending products for small- and medium-sized businesses, to accelerate its software as
a servicer platform business and to explore other strategic opportunities for its
small- and medium-sized business customers. The closing of the investment is subject
to regulatory and other customary closing conditions and is expected to be completed
in the third quarter of 2017.

Transaction Structure

KBRA believes the transaction has sufficient credit enhancement, along with a
structure that accelerates principal payments on the Notes upon a deterioration of
asset performance to support the rating on the Notes. Key credit enhancements will
consist of:

   Excess Cash Flow:

    -   The weighted average receivables yield of the Statistical Pool is approximately
        41.11%, which should result in significant excess spread over the coupons of
        the Notes and monthly fees and expenses. Regarding additional receivables to
        be purchased by the Issuer during the Revolving Period, the transaction
        documents require that the weighted average receivables yield for the entire
        pool to be at least 38.00% per annum and the receivables yield on any
                                                                                               +
        individual receivable to be at least 19.00% per annum.

    -   Monthly distributions of principal pursuant to the priority of payments will
        include a yield supplement amount.

   Overcollateralization:

    -   Class A Notes: Maximum advance rate: 70.00% (30.00% overcollateralization)

    -   Class B Notes: Maximum advance rate: 85.00% (15.00% overcollateralization)

    -   Class C Notes: Maximum advance rate: 90.00% (10.00% overcollateralization)

    -   Class D Notes: Maximum advance rate: 94.50% (5.50% overcollateralization)




Kabbage Asset Securitization LLC, Series 2017-1   Page | 6                                August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 8 of 89




Key Credit Considerations
       Reserve Account: Funded on the initial closing date with $2,777,778, and will
        be funded on the additional notes closing date with $132,275 to maintain an
        amount equal to approximately 0.50% of the aggregate outstanding principal
        balance of the Notes divided by 94.50% (the “Series 2017-1 Required Reserve
        Account Amount”).

   Subordination: Each junior class of Notes will be subordinated in right of payment
    to each class of Notes that is senior.

   Trigger Events: Occurrence of any of the following events will cause principal
    payments on the Notes to be accelerated (with payments occurring sequentially):

    -   the three-month weighted average receivables yield on such payment date is
        less than 38.00%;

    -   the three-month weighted average excess spread on such payment date is less
        than 8.00%; or

    -   the three-month average delinquency ratio on such payment date is greater
        than 15.00%.

   Servicing Fee: If Kabbage is the Servicer, the servicing fee is payable after interest
    and principal on the Notes, however KBRA assumed Kabbage is no longer the
    Servicer in its cash flow analysis.

Additional information is included in the Transaction Structure section.

Revolving Period and Prefunding Feature
When the initial transaction closed in March 2017 it featured a 36-month revolving
period (the “Revolving Period”), which currently has 32 months remaining, during
which time no payments of principal of the Notes will be made unless the Issuer elects
to prepay the Notes in full on or after the payment date in March 2019. Cash flow from
principal collections may be reinvested to purchase additional receivables, based on
certain eligibility requirements. The existence of the Revolving Period adds uncertainty
to the Portfolio composition and could allow the Portfolio to become more concentrated
and vary somewhat from the additional notes closing date.
On the additional notes closing date, the transaction may only contain (but not less
than) 85% of the Targeted Closing Receivables Balance. If 100% of the Target Closing
                                                                                                   –
Receivables Balance isn’t transferred on the additional notes closing date, an amount
(the “Prefunded Amount”), if any, will be deposited into the Series 2017-1 Excess
Funding Account, which amounts will be available for the purchase of additional
Receivables. The remaining Receivables are expected to be transferred to the Issuer
during the next three to six weeks after closing.
All additional receivables must satisfy the eligibility criteria described further in the
offering document and within the Transaction Structure section. KBRA has assumed
that the cash flow will be reinvested to the “worst case” Portfolio permitted within the
transaction’s eligibility requirements.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 7                                   August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 9 of 89




Key Credit Considerations

Portfolio Remaining Term
The Statistical Pool has an initial weighted average remaining term of approximately
7.7 months. There are restrictions when adding additional receivables that such
receivable, together with all other Eligible Receivables, has a weighted average
remaining term of no more than 13 months. In addition, Excess Concentration
Amounts limit 50% of the Portfolio to have a remaining term greater than 6 months or
more and further limit 10% of the Portfolio to have a remaining term greater than
                                                                                               +/-
12 months or more. The shorter remaining term allows for less time for an obligor
default to occur. KBRA recognizes the tenor of the loans could create potential stress
or affordability issues for the obligors due to the high rates and short term nature of
the loans. KBRA has addressed this concern in its analysis of the historical
performance of the loans and the cash flow analysis within.

Limited Performance Data for Longer Loan Terms
Kabbage has limited operating history on its 12-month and 18-month loans that may
be included in the Portfolio. Kabbage first originated 6-month loans in 2011 and
12-month loans in January 2015, with 18-month loans part of a new product launch
expected to occur in 2017.                                                                        –
Loans with remaining terms of 12 months can be up to 50% of the Portfolio, with a
sublimit of loans with remaining terms of 18 months up to 10% of the Portfolio. To
account for the limited data, additional stresses were applied to the KBRA base case
assumption and loss multiples were stressed for each note rating category.

Internet Lending
Internet-based lending is inherently riskier than in-person lending as there is a greater
potential for falsification of information and borrower fraud. Applicants may also
misrepresent their intentions regarding loan purpose or treat their obligations on the
loans originated through the internet as having less significance and a lower payment
priority to those loans originated through traditional lending sources where they may
have other business relationships. Therefore, an online lender needs to possess
adequate internal controls and robust fraud detection procedures.
                                                                                               +/-
Kabbage uses identity and fraud checks analyzing data provided by external databases
to authenticate each borrower’s identity. Any loans that were originated to customers
with verifiable identity theft or fraud must be repurchased by Kabbage. KBRA believes
Kabbage possesses adequate resources and procedures for information verification
and fraud detection.

Regulatory Environment for Online Lenders
The online lending industry was a high-growth, high-profile sector that has attracted
the attention of various regulators and the regulatory oversight of securities and
capital markets. Although there have not been any statutory or regulatory
requirements imposed specifically on online lenders to date, in 2015, the
                                                                                               +/-
U.S. Treasury Department issued a request for information on online lending. The
Treasury Department received a large number of responses from a variety of
stakeholders. In May 2016, the US Treasury Department released its response in a




Kabbage Asset Securitization LLC, Series 2017-1   Page | 8                                  August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 10 of 89




Key Credit Considerations
white paper titled “Opportunities and Challenges in Online Marketplace Lending”. In
response to the white paper, Kabbage has incorporated into their merchant
agreements a comparison tool called the SMART (Straightforward Metrics Around Rate
and Total Cost) Box. The SMART Box is focused on empowering small businesses to
better assess and compare finance options as well as advance small business online
lending education and transparency. There will likely be greater regulation to address
the recommendations in the report.
Furthermore, in December 2015, the California Department of Business Oversight
launched an inquiry into 14 online lenders, including Kabbage. In May 2016, the New
York Department of Financial Services requested information from 28 online lending
companies. There is a possibility that Kabbage’s business may become subject to
additional or different regulations in the future.
Although Merchants agree that they are entering into a commercial transaction and
that the proceeds of the SMB Loans will be used solely for business purposes and will
not be used for personal, family, or household purposes, if the SMB Loans are deemed
not to constitute business loans, Kabbage could become subject to the purview of the
CFPB and other additional federal and state regulatory agencies. Such additional
regulatory scrutiny and potential additional regulation could impose specific statutory
liability on creditors who fail to comply with the provisions of applicable laws and
regulations.
KBRA anticipates this regulatory scrutiny will continue over the next few years but
believes that Kabbage is proactively seeking to address any regulatory concerns and
promote transparency in its lending platform operations.

Challenges to Exportation of State Usury Laws and True Lender Issues

Loans from the Kabbage Platform are currently originated by Celtic Bank, a Utah
chartered industrial bank. Federal law generally permits the exportation of usury laws
in effect in the state in which the bank is organized to a borrower’s state. Recently,
however, some courts have ruled that Federal preemption of state interest caps would
not apply in some circumstances. In May 2015, for instance, the Second Circuit ruled
in Madden v. Midland Funding that a non-bank purchaser of charged-off credit card
loans cannot rely on state law preemption to charge interest rates that exceeded the
usury limit in New York. Although the Madden ruling only applies to New York,
Connecticut and Vermont, and it only addressed a consumer credit product, it is
possible similar decisions could be adopted by courts in other jurisdictions or that
other courts or regulators could choose to review small business loans in the context
                                                                                                 -
of usury or true lender issues in a manner akin to the scrutiny given consumer credit
products.

Kabbage believes the legal structure underlying Kabbage’s relationship with Celtic
Bank is distinguishable from the structure in the Madden case. Furthermore, Kabbage
believes it is unlikely that courts or regulators would apply the same level of scrutiny
afforded to consumer credit products as it would to Kabbage’s credit products
considering Kabbage’s underwriting processes. To date, no actions have been taken or
threatened against Kabbage on the theory that it has engaged in unauthorized lending
or loan brokering through its relationship with Celtic Bank.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 9                                 August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 11 of 89




Key Credit Considerations

Relationship with Celtic Bank

Celtic Bank is currently the primary issuing bank for all receivables originated through
the Kabbage Platform. Kabbage has agreed to purchase all receivables associated with
such SMB Loans, which receivables represent an undivided ownership interest in up to
100% of all amounts due or to become due by the Merchants under the related
agreement. The transaction documents allow Kabbage to contract with another

                                                                                                 -
funding bank (“Credit Sponsor”) to originate receivables to be sold to the Issuer
during the Revolving Period without noteholder consent, although rating agency
confirmation would be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in
March 2019 but is subject to automatic renewal for successive one year terms. The
agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from
working with competitors of Kabbage or prohibit Kabbage from potentially entering
into bank relationships with other Credit Sponsors.

Third Party Due Diligence Review
CBIZ MHM LLC (“CBIZ” or the “Administrator”) will be engaged to provide certain
reporting services both monthly and annually, which will include, among other items:
Monthly Services:
      Recalculate certain data fields,
      Calculate the total interest due for the Notes;
      Calculate the Receivables pool balance;
      Calculate the ineligibles total amounts and the over concentration total
       amounts;
      Calculate the 94.50% of the Receivables adjusted pool balance;
      Calculate the asset deficiency amount; and
      Review a sample of 100 Receivables and compare, confirm or calculate, as
       applicable, 15 data fields (the “Receivables File Review”).                              +
In connection with each Receivables File Review, if the sample error rate of any of the
data fields exceeds 4%, then the Administrator will notify the respective service
providers of the data integrity discrepancy (a “Receivables File Discrepancy Event”)
and 200 Receivables will be sampled by the Administrator the following month. If
based on the results of the 200 Receivables tested in the following month results in a
data field exceeding 4%, a Receivables File Discrepancy Event and an Event of Default
will occur under the Indenture.
Annual Services:
      Management discussion and overview,
      Underwriting/credit approval summary,
      Servicing and collections summary and
      Internal, external and regulatory audit and systems review.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 10                                August 28, 2017
                 Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 12 of 89




Performance of Current Securitization
The Kabbage Asset Securitization LLC, Series 2017-1 transaction performance is in-line with KBRA’s base
case scenario and is still within its reinvestment period during which time principal collections have been
reinvested into additional eligible receivables. Since the transaction closed, all timely interest has been
paid to investors. Additionally, No Rapid Amortization Event has occurred.

               Rapid Amortization Events with respect to the Series 2017-1 Notes
                                                                               As of July 2017
Trigger Events                                                                                    Status
                                                                               Payment Date
a)   occurrence of any of the following events:
     i)     Three-Month Weighted Average Receivables Yield less than 38.00%?       46.5%           Pass
     ii)    Three-Month Weighted Excess Spread less than 8.00%?                    30.1%           Pass
     iii)   Three-Month Average Delinquency Ratio greater than 15.00%?              6.5%           Pass
b)   existence of a Series 2017-1 Asset Deficiency for
                                                                                     No            Pass
     three (3) or more business days?
c)   occurrence of a Servicer Default?                                               No            Pass
d)   occurrence of an Event of Default with respect to the
                                                                                     No            Pass
     Series 2017-1 Notes under the Transaction Documents?
e)   occurrence of certain specified bankruptcy or insolvency events
                                                                                     No            Pass
     of either the Seller of the Servicer?


KBRA Process
KBRA analyzed the transaction using the General Rating Methodology for Asset-Backed Securities
published on July 30, 2012. The transaction falls within Category 1 – Financial Assets, which typically
relates to transactions that are backed by pools of consumer or commercial financial obligations owed by
diverse obligors with payment terms that fully pay interest and principal on the Asset-Backed Securities.
KBRA’s general methodology incorporates an analysis of: (1) the underlying collateral pool, (2) the
platform’s historical static pool data, segmented by characteristics including credit quality and product
type, (3) the proposed capital structure for the transaction, (4) KBRA’s operational assessment of the
platform and servicer, and (5) the legal structure, transaction documents, and legal opinions.
KBRA has performed an on-site operational review of the Company in June 2016 at their Atlanta, GA
headquarters and has met with the Company for updates. In addition, KBRA conducted phone interviews
with a representative from Celtic Bank to discuss its underwriting process and arrangement with Kabbage.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 11                               August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 13 of 89




Transaction Summary
The table below summarizes the characteristics of the Statistical Pool as of December 31, 2016.

                           Kabbage Asset Securitization LLC, Series 2017-1
                                                    Collateral Stratification
                Number of Receivables                                              97,529
                Number of Merchants                                                29,311
                Average Number of Receivables per Merchant                           3.3
                Pool Outstanding Receivables Balance                          $442,434,678
                Average Outstanding Receivables Balance per Receivable            $4,536
                Maximum Outstanding Receivables Balance per Receivable           $100,000
                Average Outstanding Receivables Balance per Merchant              $15,094
                Maximum Outstanding Receivables Balance per Merchant             $150,035
                Aggregate Original Receivables Balance                        $730,121,187
                Average Original Receivables Balance per Receivable               $7,486
                Average Original Receivables Balance per Merchant                 $24,909
                Weighted Average Receivable Yield at Origination                  41.11%
                Weighted Average Original Term (months)                              9.0
                Weighted Average Remaining Term (months)                             7.7
                Weighted Average Age (months)                                        2.2
                Weighted Average FICO Score                                          692
                Weighted Average Kabbage Score                                       698
                Weighted Average Time in Business (years)                            9.2
                Weighted Average Annualized Gross Revenue                        $916,182
                              Range of Remaining Term to Maturity Distribution
                1 to 6 months                                                     59.03%
                7 to 12 months                                                    37.19%
                13 or more months                                                  3.79%
                                     Original Term to Maturity Distribution
                6 months                                                          49.33%
                12 months                                                         50.67%
                                     Range of Kabbage Score Distribution
                560 to 599                                                         1.22%
                600 to 649                                                         8.62%
                650 to 699                                                        36.62%
                700 to 749                                                        53.01%
                750 to 799                                                         0.51%
                800 to 850                                                         0.02%
                                           Geographic Concentration
                Largest State                                               California: 15.80%
                Second Largest State                                         Florida: 10.43%
                Third Largest State                                           Texas: 7.94%

In addition, the Receivables must satisfy the Eligibility Criteria further described in the offering document and within the Transaction
Structure section.




 Kabbage Asset Securitization LLC, Series 2017-1             Page | 12                                            August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 14 of 89



The table below summarizes the credit enhancement structure of this transaction. The balances of the
classes below include $525,000,000 of Series 2017-1 Notes issued on the initial closing date and
$25,000,000 of Series 2017-1 Additional Notes that will be issued on the additional notes closing date.

                                      Kabbage Asset Securitization LLC
                                                   Transaction Structure
            Class    A Balance                                                              $407,407,000
            Class    B Balance                                                              $87,301,000
            Class    C Balance                                                              $29,101,000
            Class    D Balance                                                              $26,191,000
            Total    Balance                                                                $550,000,000
            Class A Advance Rate / Initial CE1                                            70.00% / 30.50%
            Class B Advance Rate / Initial CE1                                            85.00% / 15.50%
            Class C Advance Rate / Initial CE1                                            90.00% / 10.50%
            Class D Advance Rate / Initial CE1                                             94.50% / 6.00%
            Reinvestment Period2                                                              36 months
            Reserve Account                                                                     0.50%
                                                        KBRA Ratings
            Class    A                                                                           A (sf)
            Class    B                                                                          BBB (sf)
            Class    C                                                                          BB (sf)
            Class    D                                                                           B (sf)
                                 KBRA Base Case Loss Expectation
            KBRA Base Case Loss Range                                                      9.00% - 11.00%
            1
                Initial credit enhancement (C E) shown only includes overcollateralization, subordination
            and the Series 2017-1 Reserve Account.
            2
                As of the initial closing date on March 20, 2017.


Seller and Servicer
Company Overview
Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also
provided working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables
known as merchant cash advances (“MCAs”). The Kabbage business loan program (the “Kabbage
Program”) is offered via Kabbage’s automated loan application, underwriting and servicing platform
(the “Kabbage Platform”).
The Kabbage Platform allows Merchants to access uncommitted business lines of credit up to $199,000 for
a 6- or 12- month installment loan issued by Celtic Bank, a Utah chartered industrial bank, member FDIC
(“Celtic Bank”). Initially, the Kabbage Program offered a 6-month term product and in January 2015, the
Kabbage Program began offering a 12-month term product. Kabbage is expecting to launch loan products
with 18-, 24- and 36- month terms in exposure limits up to $400,000 in the future, although loans in
excess of 18 months or $250,000 will not be included in this transaction. Kabbage also licenses its
Kabbage Platform to financial institutions and other organizations across the globe.




 Kabbage Asset Securitization LLC, Series 2017-1          Page | 13                                         August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 15 of 89



Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans while Kabbage
serves as the program manager providing marketing, origination, application processing, loan servicing
and collection services for all loans. Under an agreement with Celtic Bank, Kabbage purchases the right to
all of the loan payments and other receivables associated with such SMB Loans. Celtic Bank retains title to
the underlying SMB Loans through maturity, but has agreed to transfer title under certain circumstances.
Since inception, Kabbage has funded over $3.3 billion for over 100,000 customers through the Kabbage
Platform. The Company has over 380 employees with offices in Atlanta, San Francisco, New York, Ireland
and India.

Management
During 2016, KBRA met with Kabbage’s management team, including those responsible for credit,
business development, finance and operations. Since the initial closing date, Kabbage’s management team
has had some changes and KBRA has met with some of those members as well. Members of the senior
management team have over 20 years of experience in the payment processing, financial services and/or
small business marketplace.
Rob Frohwein, Chief Executive Officer
Frohwein is the chief executive officer and co-founder of Kabbage. Prior to Kabbage, Frohwein was CEO of
LAVA Group, Inc., an intellectual property and technology investment bank. Prior to LAVA Group, Frohwein
held the positions of senior vice president, business development and general counsel of ZapMedia, vice
president of strategic alliances and general counsel of Security First Network Bank, and an attorney with
Troutman Sanders LLP, an international law firm. Frohwein is a graduate of Villanova Law School and
studied economics at Dickinson College in Carlisle, PA.
Kathryn Petralia, Chief Operating Officer
Petralia is the chief operating officer and co-founder of Kabbage. She has spent the past 20 years working
with both startups and established companies focused on credit, payments, technology and ecommerce.
Prior to Kabbage, Petralia was with Revolution Money, an internet-based credit card startup based in
St. Petersburg, Florida, where she was vice president of strategy. Before Revolution, Petralia was a
corporate development executive with CompuCredit Corporation, where she was responsible for entering
new markets, initiating new product development and establishing multiple strategic alliances. Petralia
was also one of the founders of worthknowing.com, a consumer financial services portal. She holds a B.A.
in english literature from Furman University.
Kevin Phillips, Head of Corporate Development
Phillips is the head of corporate development at Kabbage. Phillips served as chief financial officer of
Kabbage through December 2015. Prior to his appointment as CFO, he was Kabbage’s chief technology
officer responsible for the development of Kabbage’s technology platform. Phillips spent the previous
seven years as chief operating officer of Scientific Intake, a Class 1 medical device company. Prior to
Scientific Intake, Phillips served as chief information officer of several Atlanta based technology
companies. After starting his career with Deloitte, he also had senior technology and operational roles in
Europe and the United States. He has an undergraduate degree from Washington College in Chestertown,
Maryland and an MBA from Georgia State University.
Deepesh Jain, Head of Capital Markets
Jain is the head of capital markets at Kabbage where he is responsible for raising funding from banks and
other institutional investors to help fund Kabbage's small business loans. Before joining Kabbage, Jain
spent nearly 10 years at Capital One where he began in their debt capital markets group managing their
credit card securitization programs. Later, he served as senior compliance manger, managing operational
risk and regulatory compliance. Most recently, Jain was the head of U.S. capital markets execution at
Barclays for six years. There, he oversaw treasury-related capital market activities in the U.S. Jain has an
MBA from Cornell University.



 Kabbage Asset Securitization LLC, Series 2017-1   Page | 14                              August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 16 of 89




Originations
Kabbage
Kabbage targets marketing of the Kabbage Program towards small businesses with 1 to 50 employees,
$50,000 to $10 million in annual revenue, and across all industry verticals. Kabbage’s marketing
department, which consists of approximately 20 employees, focuses on brand marketing to grow
awareness, acquisition programs through direct channels to acquire customers, site and funnel
optimization to increase conversion for applications, and customer loyalty marketing to drive utilization.

Kabbage sources customers through multiple acquisition channels, including: (1) search engine marketing
and search engine optimization, (2) direct mail, (3) strategic referral partners, (4) Facebook and other
display advertising, (5) radio and brand advertising, and (6) content marketing and press. Kabbage
sources loans on behalf of Celtic Bank in all 50 states, U.S. territories and the District of Columbia.

All SMB Loans are originated in the name of Celtic Bank, and Kabbage arranges financing for the Kabbage
Program by purchasing the receivables associated with such loans. Since inception, Kabbage has funded
over $3.3 billion for over 100,000 customers. Through the Kabbage Platform, there have been originations
of $1.2 billion, $877 million and $339 million in 2016, 2015, and 2014, respectively. As of June 30, 2017,
Kabbage has over $700 million in originations year-to-date for 2017. Kabbage has also been evaluating
the possibility of obtaining a FinTech Charter.

Celtic Bank
Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans made to
Merchants under the Kabbage Program. Kabbage serves as the program manager and provides marketing,
origination, application processing, loan servicing and collection services for all SMB Loans originated by
Celtic Bank. All program materials and changes, including any statements, disclosures or promotional
materials are subject to review and approval by Celtic Bank. Kabbage has agreed to purchase all
receivables associated with such SMB Loans, which receivables represent an undivided ownership interest
in up to 100% of all amounts due or to become due by the Merchants under the related agreement. The
transaction documents allow Kabbage to contract with another funding bank to originate receivables to be
sold to the Issuer during the Revolving Period without noteholder consent, although rating agency
confirmation would be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in March 2019 but is subject
to automatic renewal for successive one year terms unless either Kabbage or Celtic Bank provides notice
of non-renewal to the other party at least 60 days prior to the end of the initial term or any subsequent
renewal term. The agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from
working with competitors of Kabbage or prohibit Kabbage from potentially entering into bank relationships
with other funding banks (“Credit Sponsors”).




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 15                              August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 17 of 89




Underwriting
Underwriting for qualified Merchants and, by extension, SMB Loans made under the Kabbage Program are
governed by Celtic Bank’s credit policy. As the program manager, Kabbage applies Celtic Bank’s credit
policy as part of the underwriting process. The underwriting process for SMB Loans is fully automated.
Celtic Bank uses the Kabbage Platform and related technology, including Kabbage’s proprietary risk
scoring model, to apply its credit policy to generate automated credit decisions.
Kabbage maintains certain credit policy requirements for all loans. Any loan that meets these
predetermined requirements receives a loan offer that is subject to completion of all verification processes
prior to being funded.

                                      Group Credit Policy Requirements*
                         Maximum Loan Term                                               36 months
                         Maximum Loan Amount                                              $400,000
                         Minimum Time in Business                                            1 year
                         Minimum FICO score                                                     539
                         Minimum Kabbage Score                                                  300
                         Minimum Annual Revenue                                            $12,000
                         or
                         Minimum Average Bank Balance                                        $3,000
                         *   Loans in excess of 18 months, exceed $250,000, or a Kabbage Score
                             of less than 560 will not be included in this transaction.
Underwriting decisions are made by a methodology that encompasses the following four categories:
         Authentication: Kabbage utilizes multiple information sources to verify the applicant and ownership
          of the business.
         Exposure Capacity: Each Merchant will be analyzed according to an appropriate model to determine
          cash flow available for financing.
         Character: Applicant’s experience, motivation and character of the business (such as customer
          reviews/feedback) will be evaluated.
         Consistency: Cash flow efficiencies and revenue generation from the business’s operation are
          analyzed.
Kabbage’s proprietary risk scoring model assigns each applicant a score (the “Kabbage Score”) ranging
from 300 to 850. Applicants with lower Kabbage Scores have a higher probability of becoming a
delinquent or defaulted receivable. Receivables with a Kabbage Score of less than 560 will not be eligible
in this transaction.
Kabbage utilizes a proprietary risk model          to assess the risk of prospects and applications. The Kabbage
risk scoring model considers thousands             of data elements from multiple sources including the credit
bureaus, business sales performance, and           information collected during the underwriting process to ensure
that a full spectrum of knowledge on the           borrower is acquired to assess risk. These borrower attributes
relate to:
         Business Performance
         Business Characteristics
         Contract Risk
         Applicant’s Consumer Credit Report
         Macroeconomic Factors
         Past Performance
         Online Footprint



    Kabbage Asset Securitization LLC, Series 2017-1      Page | 16                                    August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 18 of 89




Financial Condition and Liquidity
Kabbage has incurred operating losses since its inception; however, the Company expects to be profitable
by the fourth quarter of 2017. Total revenue in 2016 has been approximately $171.9 million compared to
$65.5 million for 2015. Kabbage intends to expend significant funds to continue to grow its business,
including to acquire customers and to fund ongoing operations. Kabbage has historically financed its
operations through the issuance of debt and equity. On August 3, 2017, Kabbage announced that it
entered into a definitive agreement for an equity investment of $250.0 million from SoftBank Group Corp.
to help expand its lending products for small- and medium-sized businesses, to accelerate its software as
a servicer platform business and to explore other strategic opportunities for its small- and medium-sized
business customers. The closing of the investment is subject to regulatory and other customary closing
conditions and is expected to be completed in the third quarter of 2017.

As of year-end 2016 Kabbage had $160.0 million dollars in cash, with approximately $27.0 million
unrestricted and available for immediate liquidity. It is expected that the proceeds of the $25 million sale
of the Series 2017-1 Additional Notes will be used to provide additional funding capacity for Kabbage.

Servicing
Kabbage will act as Servicer for this transaction and First Associates Loan Servicing, LLC will act as backup
servicer. In servicing the loans, Kabbage will be required to follow the same collection policies and
procedures it will follow with respect to comparable SMB Loans that it owns or services for others.

The Servicer’s servicing team uses the loan servicing platform to monitor and track payment activity. With
built-in payment tracking functionality and automated missed payment notifications, the loan servicing
platform allows the Servicer to monitor performance of outstanding loans on a real time basis.

Kabbage’s customer service and collections teams are staffed by personnel located in the Kabbage’s
Atlanta office. Kabbage’s collections representatives, which consist of about 15 personnel, are responsible
for attempting to contact borrowers who have not made or are in danger of not making their minimum
payments. Kabbage outsources some collections activity to external collections agencies for purposes of
benchmarking internal collections performance as well as maintains relationships with such agencies in the
event of disaster recovery situations or short-term capacity shortages.

The servicing policies and procedures currently used by Kabbage are:

         Loan Payments: The loan servicing platform automatically initiates an ACH or PayPal debit for
          scheduled payments on loans in accordance with the applicable payment schedule and tracks
          payment flow.

         Delinquency Management: A loan is characterized as delinquent if any scheduled loan payment has
          not been received in full by the next cycle date. A scheduled loan payment is missed when an ACH
          or PayPal debit attempt is not successful due to a lack of funds.

         Charge-Offs: An account is charged-off on or before the last day of the month in which the account
          becomes 180 days past due. In certain circumstances, an account may be manually charged-off
          prior to such date subject to internal approvals. For example, in the case of a bankruptcy of the
          customer, Kabbage will charge-off an account within 60 days of receipt of bankruptcy filing, if not
          sooner.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 17                             August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 19 of 89




Regulatory
SMB Loans are originated by Celtic Bank, a Utah state chartered industrial bank insured by the Federal
Deposit Insurance Corporation (FDIC) and regulated by the Utah Department of Financial Institutions and
the FDIC. As a service provider to Celtic Bank, Kabbage is subject to regulation and supervision of the
FDIC under the Bank Service Company Act.

Although Merchants agree that they are entering into a commercial transaction and that the proceeds of
the SMB Loans will be used solely for business purposes and will not be used for personal, family, or
household purposes, if the SMB Loans deemed not to constitute business loans, Kabbage could become
subject to the purview of the CFPB and other additional federal and state regulatory agencies.

Kabbage and the loans originated through the Kabbage Platform must comply with applicable federal,
state and local regulation including (but not limited to):

         Fair Credit Reporting Act

         Equal Credit Opportunity Act

         Bank Secrecy Act

         Service Members Civil Relief Act

         Federal Trade Commission Act

         Telephone Consumer Protection Act

         Electronic Signatures in Global and National Commerce Act

Kabbage’s internal policies and procedures have been reviewed by its internal legal and compliance staff
with advice in certain instances from external regulatory compliance counsel. Kabbage has built its
systems and processes with controls in place in order to permit its policies and procedures to be followed
on a consistent basis.

Kabbage is rated A+ by the Better Business Bureau and has received few complaints on the CFPB’s
website.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 18                          August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 20 of 89




Historical Performance
Originations
Kabbage originates loans with Kabbage Scores ranging from 300 to 850. Receivables with a Kabbage
Score of less than 560 will not be eligible in this transaction. Kabbage first originated 6-month loans
in 2011 and 12-month loans in January 2015. As shown below, borrowers who receive a 12-month loan
typically have higher Kabbage Scores than those who obtain a 6-month loan.

6-month Receivables
The table below displays originations for 6-month Receivables by year for 2011 through Q2 2017.




12-month Receivables
The table below displays originations for 12-month Receivables by quarter for Q2 2015 through Q2 2017.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 19                           August 28, 2017
                 Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 21 of 89




Gross Charge-Offs
The tables below show historical information relating to cumulative gross charge-offs as a percentage of
original receivable balance made through the Kabbage Platform since 2011 segmented by original term
and Kabbage Score. Applicants with lower Kabbage Scores have a higher probability of becoming a
delinquent or defaulted receivable.

6-month Receivables
The table below displays gross charge-offs for 6-month Receivables since 2011 by year and by quarter for
2016.


Gross Charge-Offs      Vintage       Vintage    Vintage   Vintage   Vintage     Vintage   Vintage    Weighted
  Kabbage Score         2011          2012       2013      2014      2015       Q1 2016   Q2 2016    Average
    300 to 599         22.02%        31.01%     21.22%    10.30%    12.34%       9.80%    11.96%      17.46%
    600 to 640         16.07%         8.94%     12.55%    12.29%    12.35%      10.70%    11.94%      12.09%
    641 to 680          3.35%         5.63%      7.37%    10.06%     9.95%       8.66%     7.56%      9.37%
    681 to 720          1.24%         3.98%      5.42%     7.05%     7.12%       6.45%     5.44%      6.64%
    721 to 850          2.20%         0.28%      3.30%     6.40%     4.76%       4.92%     3.53%      4.81%
Weighted Average*      12.39%        11.96%      7.90%     8.79%     8.28%       7.43%     6.83%      8.29%

* Percentages are weighted by funded amount.

12-month Receivables
The table below displays gross charge-offs for 12-month Receivables since 2015 by quarter.

 Gross Charge-Offs           Vintage           Vintage    Vintage     Vintage       Vintage       Weighted
   Kabbage Score             Q2 2015           Q3 2015    Q4 2015     Q1 2016       Q2 2016       Average
     300 to 599              18.88%            10.99%     18.83%      16.54%        10.27%         15.47%
     600 to 640              14.90%            20.10%     13.85%      15.11%        10.24%         13.49%
     641 to 680               7.81%             9.81%     11.45%      11.14%         7.93%         10.09%
     681 to 720               9.07%             8.32%      8.55%       7.35%         6.83%         7.65%
     721 to 850               7.43%             4.62%      5.20%       5.01%         3.73%         4.68%
 Weighted Average*            8.52%             7.74%      8.72%       7.74%         6.15%         7.52%

* Percentages are weighted by funded amount.

Kabbage may sell charge-offs to third-parties in exchange for a small percentage of the remaining unpaid
balance of Receivables. Kabbage may also outsource collections activity on charge-offs instead of selling
charge-offs. Note that KBRA assumed no recoveries in its analysis of the transaction.




 Kabbage Asset Securitization LLC, Series 2017-1     Page | 20                                August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 22 of 89




KBRA Loss Expectation
KBRA has analyzed Kabbage’s historical static pool cumulative gross charge-off data since 2011,
segmented by Kabbage Score and original term in order to develop a KBRA base case loss expectation per
KBRA's General Rating Methodology for Asset-Backed Securities:

         Kabbage Score

         Original Term

To account for limited data, KBRA analyzed publically available static pool loss data for comparable
business loan and marketplace lending programs. This proxy data, in addition to Kabbage’s management
loss analysis, was used to help derive and validate the base case loss assumptions for each Kabbage Score
range and original term.

To account for the limited data, additional stresses were applied to the KBRA base case loss assumption
and multiples were stressed for each KBRA stress scenario for the applicable note rating category.

Using this analysis and assuming the Receivables migrate to the “worst case” portfolio by Kabbage Score
and original term mix allowed by the Excess Concentration Amounts and Eligibility Criteria, KBRA derived
a weighted average base case loss rate of approximately 10.0%.

Cash Flow Analysis
KBRA performed a cash flow analysis to test the transaction structure and assess whether the proposed
enhancement levels are sufficient to warrant the requested ratings for each of the rated Notes. KBRA did
not incorporate prepayments, recoveries on charged-off loans, and assumed Kabbage is no longer the
Servicer in its cash flow analysis.

In instances where a scenario is indicated by “PASS”, the transaction’s cash flows were sufficient to
support the timely payment of interest and ultimate repayment of principal by the legal final payment date
for the respective class of Notes. The multiple shown below is compared to the KBRA base case loss rate
of 10.0%.

                               Kabbage 2017-1: KBRA Stress Scenario Summary
                                               Gross        Multiple from            Preliminary
               Notes           Scenario                                     Result
                                            Charge-Offs      Base Case               KBRA Rating
               Class   A       "A" Stress       35.0%             3.50x     PASS        A (sf)
               Class   B     "BBB" Stress       25.0%             2.50x     PASS       BBB (sf)
               Class   C      "BB" Stress       20.0%             2.00x     PASS       BB (sf)
               Class   D       "B" Stress       15.0%             1.50x     PASS        B (sf)




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 21                              August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 23 of 89




Rating Sensitivity and Surveillance
KBRA’s rating of the Notes represents a blended analysis of the key credit risk determinants. Events that
may result in a rating change to the ABS transaction include, but are not limited to, the following:
   •   Changes to the Company’s business strategy, management team, ownership structure or
       operations that cause KBRA to reassess its view of the Servicer;
   •   Deterioration in the transaction’s asset performance that exceeds the Company’s historical
       experience;
   •   Modifications of the transaction’s structure or significant changes to the collateral; and
   •   A replacement of the Servicer.

After the initial rating is assigned, KBRA will continue to monitor the transaction until the Notes are fully
repaid. Ongoing surveillance of the Notes is critical to maintaining the value of the rating. KBRA’s
surveillance process for securitization transactions involves a periodic review of the following:
   •   Servicing reports to determine if all payment obligations are met and the transaction is in
       compliance with all triggers and excess concentration amounts;
   •   Trends in collateral performance relative to historical experience; and
   •   The Company’s financial performance and condition.

The information gathered during regular surveillance will indicate whether or not a more thorough review
is warranted. Additional information may be requested if KBRA believes the credit quality of the
transaction has changed from the time of the initial rating assignment or the most recent review. If
warranted, KBRA will conduct an in-depth surveillance review that may result in a change to the
transaction’s rating and publish commentary explaining the analysis.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 22                                 August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 24 of 89




Transaction Structure
Legal Structure
Transaction        The Notes are newly issued asset-backed securities collateralized by a revolving pool
Structure          of receivables. The following diagram illustrates the basic securitization structure:




                   (1) On the closing date, the Seller will transfer receivables arising under business loans or merchant cash
                   advances to the Issuer for cash available from the sale of the Series 2017-1 Notes or as a contribution of
                   capital to the Issuer. From time to time thereafter, the Seller may transfer additional receivables to the
                   Issuer for cash available from payments on the receivables owned by the Issuer, the issuances of
                   additional Series 2017-1 Notes or other series of notes or otherwise as contributions of capital to the
                   Issuer.

                   (2) The Issuer pledges the receivables it acquires from the Seller and certain other assets to the Indenture
                   Trustee to secure its notes, including the Series 2017-1 Notes.

                   (3) The Issuer issues the Series 2017-1 Notes and from time to time in the future may issue additional
                   Series 2017-1 Notes and other series of notes.

                   (4) The Servicer services the receivables and remits payments on the receivables received from the
                   merchants to the collection account. The Backup Servicer will provide certain services in respect of reports
                   generated by the Servicer and other matters and, in the event that the Servicer is terminated after a
                   Servicer Default, will agree at the request of the Indenture Trustee (acting at the direction of the Requisite
                   Noteholders) to act as the successor servicer.

                   (5) The Issuer uses collections on the receivables allocated to the Series 2017-1 Notes to make payments
                   on the Series 2017-1 Notes and during the revolving period to purchase additional receivables from the
                   Seller, in each case pursuant to the payment priorities described in the offering document.

                   For further details, see the respective offering document.




Kabbage Asset Securitization LLC, Series 2017-1        Page | 23                                             August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 25 of 89




Expandable         The Notes will be “expandable” term notes such that at any time during the Revolving
Notes              Period, the Issuer may periodically issue additional Series 2017-1 Notes, subject to
                   the following conditions:
                           (a)    such issuance does not cause the maximum issuance amount of each
                                  class to exceed certain amounts as described in the transaction
                                  documents;
                           (b)    the rating agency condition is satisfied;
                           (c)    the Issuer and the Receivables to be acquired by the Issuer in
                                  connection with such issuance satisfy all conditions set forth in the
                                  transaction documents; and
                           (d)    at the time of such issuance a Rapid Amortization Event has not
                                  occurred and is not continuing.
                   Each additional issuance of Notes will have the same terms as the corresponding
                   Class of Series 2017-1 Notes issued on the closing date, including the same Note
                   Rate, Legal Final Payment Date and CUSIP.

Priority of        The priority of payments will generally be as follows:
Payments           (1)     Fees, expenses and indemnities to service providers (up to a cap);
                   (2)     To the Servicer, any unreimbursed servicer advances;
                   (3)     If Kabbage is no longer the Servicer or if an Event of Default has occurred and
                           is continuing, to the Servicer, the servicing fees;
                   (4)     To the Backup Servicer, backup servicing fees (up to a cap);
                   (5)     Interest on the Series 2017-1 Notes, paid sequentially;
                   (6)     During the Series 2017-1 Revolving Period, an amount equal to the
                           Series 2017-1 Asset Deficiency Amount, if any, to the Series 2017-1 Excess
                           Funding Account;
                   (7)     During the Series 2017-1 Revolving Period, the amount needed to replenish
                           the Series 2017-1 Reserve Account, if any;
                   (8)     After the Series 2017-1 Revolving Period, principal on the Series 2017-1
                           Notes, paid sequentially;
                   (9)     Fees, expenses and indemnities to service providers (without a cap);
                   (10)    If Kabbage is the Servicer and no Event of Default has occurred and is
                           continuing, to the Servicer, the servicing fees;
                   (11)    If Kabbage is no longer the Servicer, to the Servicer, the supplemental
                           servicing fee;
                   (12)    All remaining funds to or at the direction of the Issuer.

Revolving Period   The transaction features a revolving period (the “Series 2017-1 Revolving Period”),
                   which will end on the earlier of (i) the payment date occurring in the month that is
                   36 months after the initial closing date and (ii) the date on which a Rapid
                   Amortization Event has occurred.
                   There will only be one Revolving Period, and such period cannot be re-commenced or
                   continue after it has terminated.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 24                               August 28, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 26 of 89




Rapid              The following events will be automatic “Rapid Amortization Events” with respect to
Amortization       the Series 2017-1 Notes:
Events
                   •       the occurrence of any of the following events (each a “Trigger Event”) as of
                           any payment date:

                           o      the three-month weighted average receivables yield on such payment
                                  date is less than 38.00%,
                           o      the three-month weighted average excess spread on such payment
                                  date is less than 8.00%; or
                           o      the three-month average delinquency ratio on such payment date is
                                  greater than 15.00%;

                   •       an asset deficiency exists for three or more business days;

                   •       a Servicer Default occurs;

                   •       an Event of Default with respect to the Series 2017-1 Notes occurs under the
                           transaction documents; or

                   •       either the Seller or the Servicer suffers certain specified bankruptcy or
                           insolvency events.

Events of          The occurrence of any of the following events will constitute an “Event of Default”
Default            under the indenture:

                   (a)     failure to pay interest when due for five business days;

                   (b)     failure to pay principal when due;

                   (c)     failure by the Issuer to observe or perform any covenant or agreement in the
                           transaction documents and that failure has a materially and adverse effect on
                           holders of the Notes and continues or is not cured for 30 days;

                   (d)     the receipt by the Issuer of a final determination that it will be treated as an
                           association taxable as a corporation for federal income tax purposes;

                   (e)     the Issuer is an “investment company” within the meaning of the Investment
                           Company Act;

                   (f)     certain bankruptcy or insolvency events occur with respect to the Issuer;

                   (g)     the Indenture Trustee fails to have a valid and perfected first priority security
                           interest in the collateral and such failure continues for five business days;

                   (h)     the occurrence of a Receivables File Discrepancy Event; or

                   (i)     any of the transaction documents ceases for any reason to be in full force and
                           effect other than in accordance with its terms.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 25                                August 28, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 27 of 89




Excess              The Receivables are subject to certain concentration limits that, when exceeded, will
Concentration       be excluded from the Series 2017-1 Adjusted Pool Balance which will require the
                    Issuer to maintain additional credit enhancement for the Notes. The Current % of
                    Statistical Pool shown below is as of June 30, 2017. Such concentration limits are
                    based on the amounts, without duplication, in excess of the following limits,
                    determined as a percentage of the aggregate outstanding receivables balance of
                    Eligible Receivables (collectively, the “Series 2017-1 Excess Concentration
                    Amounts”):

                                          Kabbage 2017-1 Excess Concentration Amounts
                                                                                             Kabbage 2017-1 Current Pool % as
                    Concentration Amount
                                                                                                Limit %      of June 30,2017
                    Merchants located in California                                                20.00%                  15.84%
                    Merchants located in Florida                                                   15.00%                  9.89%
                    Merchants located in Texas                                                     15.00%                  8.21%
                    Merchants located in New York                                                  15.00%                  7.36%
                    Merchants located in any other single state                                    10.00%                  4.00%
                    Merchants with Outstanding Receivables Balances
                                                                                                   40.00%                  13.00%
                    greater than $75,000
                    Merchants with Outstanding Receivables Balances
                                                                                                   20.00%                   0.97%
                    greater than $125,000
                    Merchants in business for less than 1 year                                     0.00%                   0.00%
                    Merchants in business for less than 2 years                                    10.00%                  3.71%
                    Merchants in business for less than 3 years                                    40.00%                  12.87%
                    Merchants in business for less than 4 years                                    60.00%                  25.24%
                    Receivables with a remaining term of 7 to 18 months                            50.00%                  34.53%
                    Receivables with (a) a remaining term of 13 to 18 months
                    and/or (b) an Outstanding Receivables Balance between
                                                                                                   10.00%                   0.16%
                    $150,000.01 and $250,000.00; provided, however, that
                    each such Receivable has a minimum Kabbage Score of 700
                    Receivables that are 30 to 59 days past due                                    8.00%                   2.22%
                    Receivables that are 60 or more days past due                                  0.00%                   5.47%
                    Receivables with a Kabbage Score less than 600                                 5.00%                   1.24%
                    Receivables that are subject to Material Modifications                         5.00%                   4.97%
                    Receivables that relate to Renewal Loans                                       15.00%                  0.00%
                    Merchant businesses in highest concentration industry*                         25.00%                  19.09%
                    Merchant businesses in highest 2 concentration industries*                     30.00%                  22.76%

                    Merchant businesses in highest 5 concentration industries*                     45.00%                  29.49%
                    Merchant businesses in highest 10 concentration industries*                    70.00%                  38.58%
                    Merchants that have not agreed to make payments through
                                                                                                    5.00%                   2.43%
                    ACH or PayPal (or other electronic payment service)

                    *
                     Industries are classified by NAIC S industry code. For purposes of this test, Receivables relating to Merchants in
                    unclassified industries will be counted as part of a single industry.



Reserve Account     The “Series 2017-1 Reserve Account” was funded on the initial closing date with
                    $2,777,778 and will be funded on the additional notes closing date with $132,275 to
                    maintain an amount equal to approximately 0.50% of the aggregate principal balance
                    of the Notes divided by 94.50%. The Series 2017-1 Reserve Account will be available
                    to pay transaction expenses and interest on the Notes.




Kabbage Asset Securitization LLC, Series 2017-1            Page | 26                                                  August 28, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 28 of 89




Eligibility Criteria   Criteria for an “Eligible Receivable” will include, among other things, that each such
                       receivable:
                             arises in the ordinary course of the Seller’s or the Credit Sponsor’s business
                              and was originated in accordance with, and conforms to, the credit policies;
                             was originated by the Seller or the Credit Sponsor in compliance with all
                              applicable laws and regulations and remains in compliance with all applicable
                              laws and regulations;
                             is due from an Eligible Merchant;
                             is not (i) 60-days past due or (ii) if the acquisition of such Receivable by the
                              Issuer would result in any excess concentration limitation applicable to
                              30-days past due receivables to be exceeded, 30-days past due;
                             is denominated in U.S. dollars;
                             if such Receivable has an original principal amount that exceeds $250,000,
                              then only $250,000 will be eligible;
                             is a monthly (or more frequent pay) receivable;
                             has an original term less than or equal to 18 months;
                             does not have a maturity date later than six months prior to the earliest legal
                              final maturity date of any series of Notes outstanding;
                             has a receivable yield greater than or equal to 19.00% per annum;
                             together with all other Eligible Receivables, has a            weighted   average
                              receivables yield of at least 38.00% per annum;
                             together with all other Eligible Receivables, has a weighted average remaining
                              term of no more than 13 months;
                             has received Kabbage Score of no less than 560;
                             has received a FICO score of no less than 539;
                             relates to Merchants with a weighted average Kabbage Score of 675 or greater
                              as of the date of its underwriting; and
                             if has an 18-month original term, then such Receivable has (i) a Kabbage
                              Score of at least 700, (ii) the related Merchant has been in business for at
                              least 3 years and (iii) the related Merchant has annual gross revenue of at
                              least $150,000 per annum.

Eligible               Criteria for an “Eligible Merchant” will include, among other things, that each such
Merchant               receivable:
                             is domiciled in the United States;
                             is not subject to any proceedings under the Bankruptcy Code or under any
                              other applicable bankruptcy, insolvency or similar law now or hereafter in
                              effect and
                             is a business that has been operating for at least one year.




Kabbage Asset Securitization LLC, Series 2017-1    Page | 27                                   August 28, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 29 of 89




Servicer           The occurrence of any of the following events will constitute a “Servicer Default”
Defaults           under the servicing agreement:

                   (a)     the Servicer fails to make any payment, transfer or deposit to the Indenture
                           Trustee on the date that payment, transfer or deposit was due and such
                           failure shall continue for five business days;

                   (b)     any representation or warranty made by the Servicer in the servicing
                           agreement or in any statement or certificate at any time given by the Servicer
                           in writing pursuant to the transaction documents is incorrect when made and
                           such inaccuracy has a material and adverse effect on the interests of the
                           holders of the Notes and such inaccuracy is not cured for a period of 30
                           consecutive days;

                   (c)     any failure by the Servicer to comply with any of its agreements or covenants
                           contained in the transaction documents and such failure has a material and
                           adverse effect on the interests of the holders of the Notes and such failure is
                           not cured for a period of 30 consecutive days;

                   (d)     certain bankruptcy or insolvency events shall have occurred with respect to
                           the Servicer;

                   (e)     the three-month average excess spread on such payment date is less than
                           8.00%; or

                   (f)     the three month average delinquency ratio on such payment date is greater
                           than 15.00%.

Representations    For more detailed information regarding the representations, warranties and
and Warranties     enforcement mechanisms available under the transaction documents, please see
                   KBRA’s Kabbage Asset Securitization LLC, Series 2017-1 Representations and
                   Warranties Disclosure available here.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 28                               August 28, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 30 of 89




© Copyright 2017, Kroll Bond Rating Agency, Inc., and/or its licensors and affiliates (together, "KBRA”). All rights reserved. All
information contained herein is proprietary to KBRA and is protected by copyright and other intellectual property law, and none of
such information may be copied or otherwise reproduced, further transmitted, redistributed, repackaged or resold, in whole or in
part, by any person, without KBRA’s prior express written consent. Ratings are licensed by KBRA under these conditions.
Misappropriation or misuse of KBRA ratings may cause serious damage to KBRA for which money damages may not constitute a
sufficient remedy; KBRA shall have the right to obtain an injunction or other equitable relief in addition to any other remedies. The
statements contained in this report are based solely upon the opinions of KBRA and the data and information available to the authors
at the time of publication of this report. All information contained herein is obtained by KBRA from sources believed by it to be
accurate and reliable; however, KBRA ratings are provided “AS IS”. No warranty, express or implied, as to the accuracy, timeliness,
completeness, merchantability, or fitness for any particular purpose of any rating or other opinion or information is given or made by
KBRA. Under no circumstances shall KBRA have any liability resulting from the use of any such information, including without
limitation, for any indirect, special, consequential, incidental or compensatory damages whatsoever (including without limitation, loss
of profits, revenue or goodwill), even if KBRA is advised of the possibility of such damages. The credit ratings, if any, and analysis
constituting part of the information contained herein are, and must be construed solely as, statements of opinion and not statements
of fact or recommendations to purchase, sell or hold any securities. KBRA receives compensation for its rating activities from issuers,
insurers, guarantors and/or underwriters of debt securities for assigning ratings and from subscribers to its website.




 Kabbage Asset Securitization LLC, Series 2017-1            Page | 29                                            August 28, 2017
            Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 31 of 89
                                                                        Structured Finance

                                                                       ABS New Issue Report




          Kabbage Asset
        Securitization LLC,
       Series 2017-1 Second
         Additional Notes
  $60 Million Additional Issuance under the “expandable” terms of the Series 2017-1 Notes



    $610 Million aggregate, including previously issued $550 Million Series 2017-1 Notes




Analytical Contacts:

Alan Greenblatt, Director                     Anthony Nocera, Senior Managing Director
agreenblatt@kbra.com, (646) 731-2496          anocera@kbra.com, (646) 731-2350

Lenny Giltman, Managing Director              Chris Baffa, Associate Director
lgiltman@kbra.com, (646) 731-2378             cbaffa@kbra.com, (646) 731-3312




                                                                                  May 18, 2018
                   Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 32 of 89




                                                          Table of Contents


Executive Summary ........................................................................................................................ 3
  Transaction Overview .................................................................................................................. 3
  Key Credit Considerations ............................................................................................................ 5
Key Changes from prior 2017-1 Note Issuance ................................................................................ 11
Performance of Current Securitization ............................................................................................. 12
KBRA Process .............................................................................................................................. 12
Transaction Summary ................................................................................................................... 14
Seller and Servicer ....................................................................................................................... 16
  Company Overview ................................................................................................................... 16
  Management ............................................................................................................................ 16
  Originations .............................................................................................................................. 18
  Underwriting............................................................................................................................. 19
  Financial Condition and Liquidity ................................................................................................. 20
  Servicing .................................................................................................................................. 20
  Regulatory ............................................................................................................................... 21
Historical Performance .................................................................................................................. 22
  Originations .............................................................................................................................. 22
  Gross Charge-Offs ..................................................................................................................... 23
KBRA Loss Expectation ................................................................................................................. 24
Cash Flow Analysis ....................................................................................................................... 24
Rating Sensitivity and Surveillance ................................................................................................. 25
Transaction Structure ................................................................................................................... 26




 Kabbage Asset Securitization LLC, Series 2017-1                 Page | 2                                                    May 18, 2018
                    Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 33 of 89




Executive Summary
This transaction report is based on information regarding the underlying collateral pool and the terms of the
securitization as of May 17, 2018. The ratings listed below are for $60 million in additional issuance under
the “expandable” terms of the Kabbage Asset Securitization LLC, Series 2017-1 Notes. In addition, the
ratings for the previously issued $550 million of Series 2017-1 Notes will be confirmed in conjunction with
the issuance of the $60 million Series 2017-1 Additional Notes. The ratings listed below for the $60 million
Series 2017-1 Additional Notes are final. The ratings for the $550 million previously issued Series 2017-1
Notes are final. This report does not constitute a recommendation to buy, hold, or sell securities.
                       Rated Notes - $60 Million Series 2017-1 Additional Notes
                  Initial Principal                       Advance          Initial Credit         Legal Final
Notes                                   Note Rate                                                                       KBRA Rating
                      Balance                               Rate          Enhancement*           Payment Date
Class A             $44,444,000           4.571%           70.00%             30.50%               March 2022                 A (sf)
Class B              $9,525,000           5.794%           85.00%               15.50%              March 2022               BBB (sf)
Class C              $3,174,000           8.000%           90.00%               10.50%              March 2022               BB (sf)
Class D              $2,857,000          10.000%           94.50%               6.00%               March 2022                B (sf)
Total:             $60,000,000
* Initial credit enhancement shown above includes overcollateralization, subordination and the Series 2017-1 Reserve Account.

                     Rated Notes - $550 Million Previously Issued Series 2017-1 Notes
                 Initial Principal                   Advance         Initial Credit Legal Final
Notes                                Note Rate                                                                KBRA Rating          Action
                     Balance                           Rate         Enhancement(1) Payment Date
Class A(2 )       $407,407,000        4.571%          70.00%              30.50%            March 2022             A (sf)          Confirm
         (3 )
Class B            $87,301,000        5.794%          85.00%              15.50%            March 2022            BBB (sf)         Confirm
Class C(4 )        $29,101,000        8.000%          90.00%              10.50%            March 2022            BB (sf)          Confirm
          (5 )
Class D            $26,191,000        10.000%         94.50%              6.00%             March 2022             B (sf)          Confirm
Total:           $550,000,000
(1) Initial credit enhancement shown above includes overcollateralization, subordination and the Series 2017-1 Reserve Account.
(2) Class A Notes were Assigned on 3/20/2017 with an initial principal balance of $388,889,000. Additional Class A Notes were     Assigned on
    8/28/2017 with an initial principal balance of $18,518,000.
(3) Class B Notes were Assigned on 3/20/2017 with an initial principal balance of $83,333,000. Additional Class B Notes were      Assigned on
    8/28/2017 with an initial principal balance of $3,968,000.
(4) Class C Notes were Assigned on 3/20/2017 with an initial principal balance of $27,778,000. Additional Class C Notes were      Assigned on
    8/28/2017 with an initial principal balance of $1,323,000.
(5) Class D Notes were Assigned on 3/20/2017 with an initial principal balance of $25,000,000. Additional Class D Notes were      Assigned on
    8/28/2017 with an initial principal balance of $1,191,000.

Transaction Overview
Kabbage Asset Securitization LLC (the “Issuer”) issued $525 million of Series 2017-1 Class A, Class B,
Class C and Class D Notes on March 20, 2017 and subsequently issued $25 million of additional
Series 2017-1 Class A, Class B, Class C, and Class D Notes on August 28, 2017 (collectively, the “Series
2017-1 Notes”). The Issuer issued $60 million of additional Series 2017-1 Class A, Class B, Class C and
Class D Notes (collectively, the “Series 2017-1 Additional Notes”, together with the Series 2017-1 Notes,
the “Notes”). The Series 2017-1 Additional Notes will have the same terms as the corresponding classes of
Series 2017-1 Notes, including same Note Rate, Advance Rate and Legal Final Payment Date. The proceeds
of the sale of the Series 2017-1 Additional Notes will be used to provide extra funding capacity for Kabbage.




 Kabbage Asset Securitization LLC, Series 2017-1               Page | 3                                                  May 18, 2018
                 Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 34 of 89



Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also provided
working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables known as
merchant cash advances (“MCAs”). None of the receivables in the pool consist of MCAs. The Kabbage
business loan program (the “Kabbage Program”) is offered via Kabbage’s automated loan application,
underwriting and servicing platform (the “Kabbage Platform”).
The Kabbage Platform currently allows Merchants to access uncommitted business lines of credit up to
$250,000 for a 6-, 12- or 18- month installment loan issued by Celtic Bank, a Utah chartered industrial
bank, member FDIC (“Celtic Bank”). A business approved under the Kabbage Program can draw on the line
up to the credit limit as needed, however Kabbage can cut off the borrower’s ability to draw on the business
line for a variety of reasons including missed payments. Loans in excess of 18 months or $250,000 will not
be included in this transaction. The average original receivables balance per Receivable and weighted
average original term in the pool is $8,419 and 9.7 months, respectively, as of March 31, 2018.
The SMB Loan or MCA borrowed by the Merchant is repaid in equal principal payments over the original
term of the loan with interest charges based on the initial borrowed amount. Each loan will have a “big fee”
(typically 1% to 10%) for the first 2 months for 6-month loans and the first 6 months for 12-month loans,
as well as a 1%-1.25% “small fee”, for the remaining term of the loan. For the 18-month loans the “big fee”
will be for the first 10 months.
The Notes will be secured by a revolving pool of receivables (the “Receivables” or the “Portfolio”) consisting
of (i) SMB Loans or (ii) MCAs. The transaction features a revolving period (the “Revolving Period”), which
will end on the earlier of (i) the payment date occurring in the month that is 36 months after the initial
closing date and (ii) the date on which a Rapid Amortization Event has occurred.
The Notes will be “expandable” term notes such that at any time during the Revolving Period, the Issuer
may periodically issue additional Notes, so long as certain conditions are met, including receipt of rating
agency confirmation. The consent of existing noteholders will not be required for these additional issuances,
and investors should note that any additional note issuance would dilute the control and vote of existing
noteholders.
As of March 31, 2018, the pool of receivables had an aggregate outstanding receivables balance of
$575,849,084.76.


 Transaction Parties
 Issuer                                            Kabbage Asset Securitization LLC
 Seller and Servicer                               Kabbage, Inc.
 Platform                                          www.kabbage.com
 Initial Backup Servicer                           First Associates Loan Servicing, LLC

 Indenture Trustee and Custodian                   U.S. Bank National Association

 Originator / Credit Sponsor / Funding Bank        Celtic Bank, a Utah chartered industrial bank

 Administrator                                     CBIZ MHM LLC

                                                   Guggenheim Securities, LLC and
 Initial Purchasers
                                                   Credit Suisse Securities (USA) LLC




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 4                                    May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 35 of 89




Key Credit Considerations

Strength of the Seller and Servicer

Founded in 2009, Kabbage is a financial technology company that uses financial services
data and technology platform to provide business loans to Merchants. Since inception,
Kabbage has funded over $4.5 billion for over 135,000 customers. As of April 30, 2018,
the Company has 412 employees with offices in Atlanta, San Francisco, New York, Ireland
and India. Members of the senior management team have over 20 years of experience
in payment processing, financial services and/or small business marketplace lending.

Kabbage previously sponsored a securitization in September 2014 which was rated by
KBRA and performed in line with expectations. The 2014 transaction was refinanced in
March 2017, and subsequently the ratings were withdrawn. KBRA believes Kabbage has
an experienced management team and the operational capabilities to service the
Portfolio.
                                                                                                  +
During the fourth quarter of 2017, Kabbage closed a $250 million equity investment from
a subsidiary of SoftBank Group Corp. and an asset-backed, revolving credit facility with
Credit Suisse for up to $200 million. These additional funding sources have allowed
Kabbage to expand its lending products for small- and medium-sized businesses, to
accelerate its software as a service platform business and to explore other strategic
opportunities for its small- and medium-sized businesses customers.

On April 20, 2018, Kabbage entered into a definitive agreement to acquire substantially
all of the assets of Orchard App Inc. (“Orchard”), which will allow Kabbage to interpret
Orchard’s technology platform for enhanced data capabilities.

Transaction Structure

KBRA believes the transaction has sufficient credit enhancement, along with a structure
that accelerates principal payments on the Notes upon a deterioration of asset
performance to support the rating on the Notes.

Key credit enhancements will consist of:

•   Excess Cash Flow:

    -   The weighted average receivables yield of the pool of receivables is approximately
        42.98%, which should result in significant excess spread over the coupons of the
        Notes and monthly fees and expenses. Regarding additional receivables to be               +
        purchased by the Issuer during the Revolving Period, the transaction documents
        require that the weighted average receivables yield for the entire pool to be at
        least 38.00% per annum and the receivables yield on any individual receivable to
        be at least 19.00% per annum.

    -   Monthly distributions of principal pursuant to the priority of payments will include
        a yield supplement amount.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 5                                     May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 36 of 89




Key Credit Considerations
•   Subordination:
    -   Initial subordination for the Class A Notes is 30.00%, for the Class B Notes is
        15.00%, for the Class C Notes is 10.00% and for the Class D Notes is 5.50%.
    -   Each junior class of Notes will be subordinated in right of payment to each class
        of Notes that is senior.
•   Reserve Account: Currently funded with $2,910,053 and will be additionally funded
    on the additional notes closing date with $317,461 to maintain an amount equal to
    approximately 0.50% of the aggregate outstanding principal balance of the Notes
    divided by 94.50% (the “Series 2017-1 Required Reserve Account Amount”).
•   Trigger Events: Occurrence of any of the following events will cause principal
    payments on the Notes to be accelerated (with payments occurring sequentially):
    -   the three-month weighted average receivables yield on such payment date is less
        than 38.00%;
    -   the three-month weighted average excess spread on such payment date is less
        than 8.00%; or
    -   the three-month average delinquency ratio on such payment date is greater than
        15.00%.
•   Servicing Fee: If Kabbage is the Servicer, the servicing fee is payable after interest
    and principal on the Notes, however KBRA assumed Kabbage is no longer the Servicer
    in its cash flow analysis.
Additional information is included in the Transaction Structure section.

Revolving Period and Prefunding Feature
When the initial transaction closed in March 2017 it featured a 36-month revolving period
(the “Revolving Period”), which currently has 22 months remaining, during which time
no payments of principal of the Notes will be made unless the Issuer elects to prepay the
Notes in full on or after the payment date in March 2019. Cash flow from principal
collections may be reinvested to purchase additional receivables, based on certain
eligibility requirements. The existence of the Revolving Period adds uncertainty to the
Portfolio composition and could allow the Portfolio to become more concentrated and vary
somewhat from the additional notes closing date.
On the additional notes closing date, the transaction may only contain (but not less than)
85% of the Targeted Closing Receivables Balance. If 100% of the Target Closing
                                                                                                        –
Receivables Balance isn’t transferred on the additional notes closing date, an amount
(the “Prefunded Amount”), if any, will be deposited into the Series 2017-1 Excess
Funding Account, which amounts will be available for the purchase of additional
Receivables. The remaining Receivables are expected to be transferred to the Issuer
during the next three to six weeks after closing.
All additional receivables must satisfy the eligibility criteria described further in the offering
document and within the Transaction Structure section. KBRA has assumed that the
cash flow will be reinvested to the “worst case” Portfolio permitted within the transaction’s
eligibility requirements.




Kabbage Asset Securitization LLC, Series 2017-1      Page | 6                                        May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 37 of 89




Key Credit Considerations

Portfolio Remaining Term

The pool of receivables has an initial weighted average remaining term of approximately
6.2 months. There are restrictions when adding additional receivables that such
receivable, together with all other Eligible Receivables, has a weighted average remaining
term of no more than 13 months. In addition, Excess Concentration Amounts limit 50%
of the Portfolio to have a remaining term greater than 6 months or more and further limit
10% of the Portfolio to have a remaining term greater than 12 months or more. The
                                                                                               +/-
shorter remaining term allows for less time for an obligor default to occur. KBRA
recognizes the tenor of the loans could create potential stress or affordability issues for
the obligors due to the high rates and short term nature of the loans. KBRA has addressed
this concern in its analysis of the historical performance of the loans and the cash flow
analysis within.

Limited Performance Data for Longer Loan Terms

Kabbage has limited operating history on its 12-month and 18-month loans that may be
included in the Portfolio. Kabbage first originated 6-month loans in 2011 and 12-month
loans in January 2015. Kabbage recently started originating 18-month loans in October
2017.                                                                                            –
Loans with remaining terms of 12 months can be up to 50% of the Portfolio, with a
sublimit of loans with remaining terms of 18 months up to 10% of the Portfolio. To
account for the limited data, additional stresses were applied to the KBRA base case
assumption and loss multiples were stressed for each note rating category.

Internet Lending

Internet-based lending is inherently riskier than in-person lending as there is a greater
potential for falsification of information and borrower fraud. Applicants may also
misrepresent their intentions regarding loan purpose or treat their obligations on the
loans originated through the internet as having less significance and a lower payment
priority to those loans originated through traditional lending sources where they may
have other business relationships. Therefore, an online lender needs to possess adequate
internal controls and robust fraud detection procedures.
                                                                                               +/-
Kabbage uses identity and fraud checks analyzing data provided by external databases
to authenticate each borrower’s identity. Any loans that were originated to customers
with verifiable identity theft or fraud must be repurchased by Kabbage. KBRA believes
Kabbage possesses adequate resources and procedures for information verification and
fraud detection.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 7                                    May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 38 of 89




Key Credit Considerations

Regulatory Environment for Online Lenders

The online lending industry was a high-growth, high-profile sector that has attracted the
attention of various regulators and the regulatory oversight of securities and capital
markets. Although there have not been any statutory or regulatory requirements
imposed specifically on online lenders to date, in 2015, the U.S. Treasury Department
issued a request for information on online lending. The Treasury Department received a
large number of responses from a variety of stakeholders. In May 2016, the US Treasury
Department released its response in a white paper titled “Opportunities and Challenges
in Online Marketplace Lending”. In response to the white paper, Kabbage has
incorporated into their merchant agreements a comparison tool called the SMART
(Straightforward Metrics Around Rate and Total Cost) Box. The SMART Box is focused on
empowering small businesses to better assess and compare finance options as well as
advance small business online lending education and transparency.

Furthermore, in December 2015, the California Department of Business Oversight
launched an inquiry into 14 online lenders, including Kabbage. In May 2016, the New
York Department of Financial Services requested information from 28 online lending
companies. There is a possibility that Kabbage’s business may become subject to
additional or different regulations in the future.

Although Merchants agree that they are entering into a commercial transaction and that
the proceeds of the SMB Loans will be used solely for business purposes and will not be
used for personal, family, or household purposes, if the SMB Loans are deemed not to
constitute business loans, Kabbage could become subject to the purview of the CFPB and
                                                                                               -/+
other additional federal and state regulatory agencies. Such additional regulatory
scrutiny and potential additional regulation could impose specific statutory liability on
creditors who fail to comply with the provisions of applicable laws and regulations.

On April 9, 2018, Kabbage received a letter from the Vermont Department of Financial
Regulations (“DFR”) requesting that it suspend all business loan solicitation activities in
the State of Vermont and provide evidence that it is licensed, exempt from, or in
compliance with Vermont’s licensing statutes. Kabbage believes that it is exempt from
Vermont’s loan solicitation licensing requirements because it engages in solicitation
activities solely as a service provider to Celtic Bank pursuant to the Program Management
Agreement. Pending a satisfactory resolution of this matter, Kabbage and Celtic Bank
have suspended access to SMB Loans by Vermont businesses and Kabbage has ceased
all marketing and sales outreach activities in Vermont. As of March 31, 2018, the
aggregate Outstanding Receivables Balance of Pooled Receivables involving Merchants
located in Vermont comprised approximately 0.17% of the Pool Outstanding Receivables
Balance.

KBRA anticipates this regulatory scrutiny will continue over the next few years but
believes that Kabbage is proactively seeking to address any regulatory concerns and
promote transparency in its lending platform operations.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 8                                    May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 39 of 89




Key Credit Considerations

Challenges to Exportation of State Usury Laws and True Lender Issues

Loans from the Kabbage Platform are currently originated by Celtic Bank, a Utah
chartered industrial bank. Federal law generally permits the exportation of usury laws in
effect in the state in which the bank is organized to a borrower’s state. Recently,
however, some courts have ruled that Federal preemption of state interest caps would
not apply in some circumstances. In May 2015, for instance, the Second Circuit ruled in
Madden v. Midland Funding that a non-bank purchaser of charged-off credit card loans
cannot rely on state law preemption to charge interest rates that exceeded the usury
limit in New York. Although the Madden ruling only applies to New York, Connecticut and
Vermont, and it only addressed a consumer credit product, it is possible similar decisions
could be adopted by courts in other jurisdictions or that other courts or regulators could
choose to review small business loans in the context of usury or true lender issues in a
manner akin to the scrutiny given consumer credit products.

Kabbage believes the legal structure underlying Kabbage’s relationship with Celtic Bank
is distinguishable from the structure in the Madden case. Furthermore, Kabbage believes
                                                                                                  -
it is unlikely that courts or regulators would apply the same level of scrutiny afforded to
consumer credit products as it would to Kabbage’s credit products considering Kabbage’s
underwriting processes. To date, no actions have been taken or threatened against
Kabbage on the theory that it has engaged in unauthorized lending or loan brokering
through its relationship with Celtic Bank.

In November 2017, a purported class action was filed against Kabbage, among other
defendants, alleging that Kabbage offered usurious loans through Celtic Bank and
alleging other violations of federal and state laws related to Kabbage’s bank partnership
model. Kabbage has entered into a joint defense agreement with Celtic Bank. The claims
against one of the co-defendants have been settled and Kabbage and Celtic Bank intend
to seek to resolve the matter in arbitration. Kabbage believes that the case is without
merit and intends to vigorously defend the action, however, it can offer no assurance as
to the ultimate outcome of such proceeding.


Relationship with Celtic Bank

Celtic Bank is currently the primary issuing bank for all receivables originated through
the Kabbage Platform. Kabbage has agreed to purchase all receivables associated with
such SMB Loans, which receivables represent an undivided ownership interest in up to
100% of all amounts due or to become due by the Merchants under the related
agreement. The transaction documents allow Kabbage to contract with another funding

                                                                                               +/-
bank (“Credit Sponsor”) to originate receivables to be sold to the Issuer during the
Revolving Period without noteholder consent, although rating agency confirmation would
be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in
March 2022 but is subject to automatic renewal for successive one year terms. The
agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from
working with competitors of Kabbage or prohibit Kabbage from potentially entering into
bank relationships with other Credit Sponsors.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 9                                    May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 40 of 89




Key Credit Considerations

Third Party Due Diligence Review
CBIZ MHM LLC (“CBIZ” or the “Administrator”) will be engaged to provide certain
reporting services both monthly and annually, which will include, among other items:
Monthly Services:
•   Recalculate certain data fields,
•   Calculate the total interest due for the Notes;
•   Calculate the Receivables pool balance;
•   Calculate the ineligibles total amounts and the over concentration total amounts;
•   Calculate the 94.50% of the Receivables adjusted pool balance;
•   Calculate the asset deficiency amount; and
•   Review a sample of 100 Receivables and compare, confirm or calculate, as applicable,
    15 data fields (the “Receivables File Review”).                                              +
In connection with each Receivables File Review, if the sample error rate of any of the
data fields exceeds 4%, then the Administrator will notify the respective service providers
of the data integrity discrepancy (a “Receivables File Discrepancy Event”) and 200
Receivables will be sampled by the Administrator the following month. If based on the
results of the 200 Receivables tested in the following month results in a data field
exceeding 4%, a Receivables File Discrepancy Event and an Event of Default will occur
under the Indenture.
Annual Services:
•   Management discussion and overview,
•   Underwriting/credit approval summary,
•   Servicing and collections summary and
•   Internal, external and regulatory audit and systems review.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 10                                   May 18, 2018
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 41 of 89




Key Changes from prior Series 2017-1 Additional
Notes Issuance
Summarized below are the key changes which occurred since the August 28, 2017 issuance of additional
Series 2017-1 Notes.

 Company and Operations

                  During the fourth quarter of 2017, Kabbage closed a $250 million equity investment from
 Liquidity        a subsidiary of SoftBank Group Corp. and an asset-backed, revolving credit facility with
                  Credit Suisse for up to $200 million.

                  On April 20, 2018, Kabbage entered into a definitive agreement to acquire substantially
 Orchard
                  all of the assets of Orchard App Inc., which will allow Kabbage to interpret Orchard’s
 Acquisition
                  technology platform for enhanced data capabilities.


 Celtic Bank      An updated agreement between Kabbage and Celtic Bank was finalized, this agreement
 Agreement        is now scheduled to terminate in March 2022.


                  Mr. James Chou was hired as chief technology officer at Kabbage. Mr. Chou has more
                  than 20 years of experience leading technology operations for enterprise software
 Management
                  companies. Mr. Robert Sharpe also joined as Chief Operating Officer of Kabbage. Mr.
 Update
                  Sharpe has more than 30 years of executive leadership experience in North America,
                  Europe and Asia.

                  In April 2018, the State of Vermont asked Kabbage to provide evidence that it is licensed,
                  exempt from, or in compliance with Vermont’s licensing statutes. Pending a satisfactory
 Vermont          resolution of this matter, Kabbage and Celtic Bank have suspended access to SMB Loans
 Regulatory       by Vermont based businesses and Kabbage has ceased all marketing and sales outreach
 Inquiry          activities in Vermont at the request of the Vermont Department of Financial Regulations.
                  Merchants located in Vermont comprised approximately 0.17% of the Pool Outstanding
                  Receivables Balance as of March 31, 2018.

                  In November 2017, a purported class action was filed against Kabbage, among other
                  defendants, alleging that Kabbage offered usurious loans through Celtic Bank and alleging
 Material         other violations of federal and state laws related to Kabbage’s bank partnership model.
 Litigation       Kabbage has entered into a joint defense agreement with Celtic Bank. The claims against
                  one of the co-defendants have been settled and Kabbage and Celtic Bank intend to seek
                  to resolve the matter in arbitration.

 Collateral

                  In October 2017, Kabbage started originating 18-month loans. The transaction has a 10%
 Inclusion of
                  concentration limit on the 18-month loan product. As of March 31, 2018, the company
 18-month
                  has originated $3.5 million of 18-month loans of which there is $2.4 million outstanding
 loans
                  in the pool.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 11                                  May 18, 2018
                 Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 42 of 89




Performance of Current Securitization
The Kabbage Asset Securitization LLC, Series 2017-1 transaction performance is in-line with KBRA’s base
case scenario and is still within its reinvestment period during which time principal collections have been
reinvested into additional eligible receivables. Since the transaction closed, all timely interest has been paid
to investors. Additionally, No Rapid Amortization Event has occurred.

               Rapid Amortization Events with respect to the Series 2017-1 Notes
                                                                                         As of April
                                  Trigger Events                                       2018 Payment      Status
                                                                                            Date
a)   occurrence of any of the following events:
     i)     Three-Month Weighted Average Receivables Yield less than 38.00%?                 46.4%        Pass
     ii)    Three-Month Weighted Excess Spread less than 8.00%?                              16.7%        Pass
     iii)   Three-Month Average Delinquency Ratio greater than 15.00%?                       9.7%         Pass
b)   existence of a Series 2017-1 Asset Deficiency for
                                                                                               No         Pass
     three (3) or more business days?
c)   occurrence of a Servicer Default?                                                         No         Pass
d)   occurrence of an Event of Default with respect to the
                                                                                               No         Pass
     Series 2017-1 Notes under the Transaction Documents?
e)   occurrence of certain specified bankruptcy or insolvency events
                                                                                               No         Pass
     of either the Seller of the Servicer?

The following charts show how the transaction has performed over time with regard to the Trigger Event
metrics:




                              Three-Month Weighted Average Receivables
                                              Yield
                    50.00%

                    45.00%

                    40.00%

                    35.00%

                    30.00%
                             Jul-17 Aug-17 Sep-17 Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18




 Kabbage Asset Securitization LLC, Series 2017-1     Page | 12                                       May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 43 of 89




                                  Three-Month Weighted Excess Spread
                  35.00%
                  30.00%
                  25.00%
                  20.00%
                  15.00%
                  10.00%
                   5.00%
                   0.00%
                            Jul-17 Aug-17 Sep-17 Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18



                                Three-Month Average Delinquency Ratio
                   12.00%

                   10.00%

                    8.00%

                    6.00%

                    4.00%

                    2.00%

                    0.00%
                            Jul-17 Aug-17 Sep-17 Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18



KBRA Process
KBRA analyzed the transaction using the Global General Rating Methodology for Asset-Backed
Securities published on November 28, 2017. The transaction falls within Category 1 – Financial Assets,
which typically relates to transactions that are backed by pools of consumer or commercial financial
obligations owed by diverse obligors with payment terms that fully pay interest and principal on the
Asset-Backed Securities.
KBRA’s general methodology incorporates an analysis of: (1) the underlying collateral pool, (2) the
platform’s historical static pool data, segmented by characteristics including credit quality and product type,
(3) the proposed capital structure for the transaction, (4) KBRA’s operational assessment of the platform
and servicer, and (5) the legal structure, transaction documents, and legal opinions.
KBRA has performed an on-site operational review of the Company at their Atlanta, GA headquarters and
has met with the Company for updates. In addition, KBRA conducted phone interviews with a representative
from Celtic Bank to discuss its underwriting process and arrangement with Kabbage.




 Kabbage Asset Securitization LLC, Series 2017-1    Page | 13                                       May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 44 of 89




Transaction Summary
The table below summarizes the characteristics of the pool as of March 31, 2018 as compared to the
characteristics of the Statistical Pool as of December 31, 2016 for the original Series 2017-1 Note issuance.

                           Kabbage Asset Securitization LLC, Series 2017-1
                  Collateral Stratification                                       March 31, 2018            December 31, 2016
Number of Receivables                                                                 112,734                      97,529
Number of Merchants                                                                    41,395                      29,311
Average Number of Receivables per Merchant                                              2.7                          3.3
Pool Outstanding Receivables Balance                                               $575,849,085                $442,434,678
Average Outstanding Receivables Balance per Receivable                                $5,108                      $4,536
Maximum Outstanding Receivables Balance per Receivable                               $232,917                    $100,000
Average Outstanding Receivables Balance per Merchant                                 $13,911                      $15,094
Maximum Outstanding Receivables Balance per Merchant                                 $236,575                    $150,035
Aggregate Original Receivables Balance                                             $949,219,443                $730,121,187
Average Original Receivables Balance per Receivable                                   $8,420                      $7,486
Average Original Receivables Balance per Merchant                                    $22,931                      $24,909
Weighted Average Receivable Yield at Origination                                      42.98%                       41.11%
Weighted Average Original Term (months)                                                 9.7                          9.0
Weighted Average Remaining Term (months)                                                6.2                          7.7
Weighted Average Age (months)                                                           3.9                          2.2
Weighted Average FICO Score                                                             696                          692
Weighted Average Kabbage Score                                                          702                          698
Weighted Average Time in Business (years)                                               10.6                         9.2
    Range of Remaining Term to Maturity Distribution
Up to 6 months                                                                          56.63%                       59.03%
7 to 12 months                                                                          42.95%                       37.19%
13 or more months                                                                        0.42%                       3.79%
          Original Term to Maturity Distribution
6 months                                                                                39.36%                       49.33%
12 months                                                                               60.22%                       50.67%
18 months                                                                                0.42%                       0.00%
           Range of Kabbage Score Distribution
560 to 599                                                                               0.75%                       1.22%
600 to 649                                                                               6.67%                       8.62%
650 to 699                                                                              31.66%                       36.62%
700 to 749                                                                              59.90%                       53.01%
750 to 799                                                                               0.97%                       0.51%
800 to 850                                                                               0.06%                       0.02%
                Geographic Concentration
Largest State                                                                    California: 16.28%          California: 15.80%
Second Largest State                                                              Florida: 9.67%              Florida: 10.43%
Third Largest State                                                                Texas: 8.02%                Texas: 7.94%
In addition, the Receivables must satisfy the Eligibility Criteria further described in the offering document and within the Transaction
Structure section.




 Kabbage Asset Securitization LLC, Series 2017-1             Page | 14                                               May 18, 2018
                 Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 45 of 89



The table below summarizes the credit enhancement structure of this transaction. The balances of the
classes below include $555,000,000 of previously issued Series 2017-1 Notes and $60,000,000 of
Series 2017-1 Additional Notes that will be issued on the additional notes closing date.

                                      Kabbage Asset Securitization LLC
                                                  Transaction Structure
            Class    A Balance                                                              $451,851,000
            Class    B Balance                                                              $96,826,000
            Class    C Balance                                                              $32,275,000
            Class    D Balance                                                              $29,048,000
            Total    Balance                                                                $610,000,000
            Class A Advance Rate / Initial CE1                                            70.00% / 30.50%
            Class B Advance Rate / Initial CE1                                            85.00% / 15.50%
                                                     1
            Class C Advance Rate / Initial CE                                             90.00% / 10.50%
                                                     1
            Class D Advance Rate / Initial CE                                              94.50% / 6.00%
                                      2
            Reinvestment Period                                                               36 months
            Remaining Reinvestment Period                                                     22 months
            Reserve Account                                                                     0.50%
                                                         KBRA Ratings
            Class    A                                                                           A (sf)
            Class    B                                                                          BBB (sf)
            Class    C                                                                          BB (sf)
            Class    D                                                                           B (sf)
                                 KBRA Base Case Loss Expectation
            KBRA Base Case Loss Range                                                      9.00% - 11.00%
            1
                Initial credit enhancement (C E) shown only includes overcollateralization, subordination
            and the Series 2017-1 Reserve Account.
            2
                36 month Revolving period as of the initial closing date on March 20, 2017. There are
            currently 22 months left in the revolving period.




 Kabbage Asset Securitization LLC, Series 2017-1          Page | 15                                         May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 46 of 89




Seller and Servicer
Company Overview
Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also provided
working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables known as
merchant cash advances (“MCAs”). The Kabbage business loan program (the “Kabbage Program”) is offered
via Kabbage’s automated loan application, underwriting and servicing platform (the “Kabbage Platform”).

The Kabbage Platform allows Merchants to access uncommitted business lines of credit up to $250,000 for
a 6-, 12-, or 18- month installment loan issued by Celtic Bank, a Utah chartered industrial bank, member
FDIC (“Celtic Bank”). Initially, the Kabbage Program offered a 6-month term product and in January 2015,
the Kabbage Program began offering a 12-month term product. Kabbage began offering the 18-month term
product this year in October 2017. Kabbage also licenses its Kabbage Platform to financial institutions and
other organizations across the globe.

Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans while Kabbage
serves as the program manager providing marketing, origination, application processing, loan servicing and
collection services for all loans. Under an agreement with Celtic Bank, Kabbage purchases the right to all of
the loan payments and other receivables associated with such SMB Loans. Celtic Bank retains title to the
underlying SMB Loans through maturity but has agreed to transfer title under certain circumstances.

Since inception, Kabbage has funded over $4.5 billion for over 140,000 customers through the Kabbage
Platform. The Company has over 412 employees with offices in Atlanta, San Francisco, New York, Ireland
and India.

Management
During 2016, KBRA met with Kabbage’s management team, including those responsible for credit, business
development, finance and operations. Since the initial closing date, Kabbage’s management team has had
some changes and KBRA has met with some of those members as well. Members of the senior management
team have over 20 years of experience in the payment processing, financial services and/or small business
marketplace.

Rob Frohwein, Chief Executive Officer

Mr. Rob Frohwein is the Chief Executive officer and co-founder of Kabbage. Prior to Kabbage, Mr. Frohwein
was CEO of LAVA Group, Inc., an intellectual property and technology investment bank. Prior to LAVA Group,
Mr. Frohwein held the positions of senior vice president, business development and general counsel of
ZapMedia, vice president of strategic alliances and general counsel of Security First Network Bank, and an
attorney with Troutman Sanders LLP, an international law firm. Mr. Frohwein is a graduate of Villanova Law
School and studied economics at Dickinson College in Carlisle, PA.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 16                                  May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 47 of 89



Kathryn Petralia, President

Ms. Kathryn Petralia is the President and co-founder of Kabbage. She has spent the past 20 years working
with both startups and established companies focused on credit, payments, technology and ecommerce.
Prior to Kabbage, Ms. Petralia was with Revolution Money, an internet-based credit card startup based in
St. Petersburg, Florida, where she was vice president of strategy. Before Revolution, Ms. Petralia was a
corporate development executive with CompuCredit Corporation, where she was responsible for entering
new markets, initiating new product development and establishing multiple strategic alliances. Ms. Petralia
was also one of the founders of worthknowing.com, a consumer financial services portal. She holds a B.A.
in English literature from Furman University.

Robert Sharpe, Chief Operating Officer
Mr. Robert Sharpe is the Chief Operating Officer of Kabbage. He has more than 30 years of executive
leadership experience in North America, Europe and Asia. Prior to joining Kabbage, Mr. Sharpe served as
President, COO and CEO at various companies in the United States and globally. Mr. Sharpe has a bachelor
of science degree in finance and accounting from the University of Michigan and an MBA from the George
Washington University.
Kevin Phillips, Head of Corporate Development
Mr. Kevin Phillips is the head of corporate development at Kabbage. Mr. Phillips served as Chief Financial
Officer of Kabbage through December 2015. Prior to his appointment as CFO, he was Kabbage’s chief
technology officer responsible for the development of Kabbage’s technology platform. Mr. Phillips spent the
previous seven years as chief operating officer of Scientific Intake, a Class 1 medical device company. Prior
to Scientific Intake, Mr. Phillips served as chief information officer of several Atlanta based technology
companies. After starting his career with Deloitte, he also had senior technology and operational roles in
Europe and the United States. He has an undergraduate degree from Washington College in Chestertown,
Maryland and an MBA from Georgia State University.
Deepesh Jain, Head of Capital Markets
Mr. Deepesh Jain is the head of capital markets at Kabbage where he is responsible for raising funding from
banks and other institutional investors to help fund Kabbage's small business loans. Before joining Kabbage,
Mr. Jain spent nearly 10 years at Capital One where he began in their debt capital markets group managing
their credit card securitization programs. Later, he served as senior compliance manger, managing
operational risk and regulatory compliance. Most recently, Mr. Jain was the head of U.S. capital markets
execution at Barclays for six years. There, he oversaw treasury-related capital market activities in the U.S.
Mr. Jain has an MBA from Cornell University.
James Chou, Chief Technology Officer
Mr. James Chou is the Chief Technology Officer at Kabbage. He has more than 20 years of experience
leading technology companies. Prior to joining Kabbage, Mr. Chou served as CTO of WorkMarket, an ADP
company; CTO of Shutterstock; Senior Vice President and CTO for American Greetings Interactive; and
other executive roles at Apple, Inc., JP Morgan Chase & Co., and Accenture Plc. Mr. Chou has a bachelor of
science degree in electrical and electronics engineering from University at Buffalo and an MBA from Duke
University.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 17                                  May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 48 of 89




Originations
Kabbage
Kabbage targets marketing of the Kabbage Program towards small businesses with 1 to 50 employees,
$50,000 to $10 million in annual revenue, and across all industry verticals. Kabbage’s marketing
department, which consists of approximately 20 employees, focuses on brand marketing to grow awareness,
acquisition programs through direct channels to acquire customers, site and funnel optimization to increase
conversion for applications, and customer loyalty marketing to drive utilization.

Kabbage sources customers through multiple acquisition channels, including: (1) search engine marketing
and search engine optimization, (2) direct mail, (3) strategic referral partners, (4) Facebook and other
display advertising, (5) radio and brand advertising, and (6) content marketing and press. Kabbage sources
loans on behalf of Celtic Bank in all 50 states, U.S. territories and the District of Columbia.

All SMB Loans are originated in the name of Celtic Bank, and Kabbage arranges financing for the Kabbage
Program by purchasing the receivables associated with such loans. Since inception, Kabbage has funded
over $4.5 billion for over 135,000 customers. Through the Kabbage Platform, there have been originations
of $1.5 billion, $1.2 billion, $877 million and $339 million in 2017, 2016, 2015, and 2014, respectively.

Celtic Bank
Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans made to
Merchants under the Kabbage Program. Kabbage serves as the program manager and provides marketing,
origination, application processing, loan servicing and collection services for all SMB Loans originated by
Celtic Bank. All program materials and changes, including any statements, disclosures or promotional
materials are subject to review and approval by Celtic Bank. Kabbage has agreed to purchase all receivables
associated with such SMB Loans, which receivables represent an undivided ownership interest in up to 100%
of all amounts due or to become due by the Merchants under the related agreement. The transaction
documents allow Kabbage to contract with another funding bank to originate receivables to be sold to the
Issuer during the Revolving Period without noteholder consent, although rating agency confirmation would
be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in March 2019 but is subject to
automatic renewal for successive one year terms unless either Kabbage or Celtic Bank provides notice of
non-renewal to the other party at least 60 days prior to the end of the initial term or any subsequent renewal
term. The agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from working with
competitors of Kabbage or prohibit Kabbage from potentially entering into bank relationships with other
funding banks (“Credit Sponsors”).

                                          Total Originations by Original Term Over Time
                                                          ($ in millions)*
                          $1,800
                          $1,600
                          $1,400
                          $1,200
                          $1,000
                                                                                          12-Month
                           $800
                                                                                          6-Month
                           $600
                           $400
                           $200
                             $0
                                   2011-2012   2013    2014     2015     2016     2017


                    *Note –Originations in 2017 also included approximately $1.8 million of 18-month term loans




 Kabbage Asset Securitization LLC, Series 2017-1         Page | 18                                          May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 49 of 89




Underwriting
Underwriting for qualified Merchants and, by extension, SMB Loans made under the Kabbage Program are
governed by Celtic Bank’s credit policy. As the program manager, Kabbage applies Celtic Bank’s credit policy
as part of the underwriting process. The underwriting process for SMB Loans is fully automated. Celtic Bank
uses the Kabbage Platform and related technology, including Kabbage’s proprietary risk scoring model, to
apply its credit policy to generate automated credit decisions.
Kabbage maintains certain credit policy requirements for all loans. Any loan that meets these predetermined
requirements receives a loan offer that is subject to completion of all verification processes prior to being
funded.
                                       Group Credit Policy Requirements*
                          Maximum Loan Term                                              18 months
                          Maximum Loan Amount                                             $250,000
                          Minimum Time in Business                                           1 year
                          Minimum FICO score                                                    539
                          Minimum Kabbage Score                                                 300
                          Minimum Annual Revenue                                           $12,000
                          or
                          Minimum Average Bank Balance                                        $3,000
                          *   Loans in excess of 18 months, exceed $250,000, or a Kabbage Score
                              of less than 560 will not be included in this transaction.

Underwriting decisions are made by a methodology that encompasses the following four categories:
•         Authentication: Kabbage utilizes multiple information sources to verify the applicant and ownership
          of the business.
•         Exposure Capacity: Each Merchant will be analyzed according to an appropriate model to determine
          cash flow available for financing.
•         Character: Applicant’s experience, motivation and character of the business (such as customer
          reviews/feedback) will be evaluated.
•         Consistency: Cash flow efficiencies and revenue generation from the business’s operation are
          analyzed.
Kabbage’s proprietary risk scoring model assigns each applicant a score (the “Kabbage Score”) ranging from
300 to 850. Applicants with lower Kabbage Scores have a higher probability of becoming a delinquent or
defaulted receivable. Receivables with a Kabbage Score of less than 560 will not be eligible in this
transaction.
Kabbage utilizes a proprietary risk model to assess the risk of prospects and applications. The Kabbage risk
scoring model considers thousands of data elements from multiple sources including the credit bureaus,
business sales performance, and information collected during the underwriting process to ensure that a full
spectrum of knowledge on the borrower is acquired to assess risk. These borrower attributes relate to:
•         Business Performance
•         Business Characteristics
•         Contract Risk
•         Applicant’s Consumer Credit Report
•         Macroeconomic Factors
•         Past Performance
•         Online Footprint




    Kabbage Asset Securitization LLC, Series 2017-1       Page | 19                                    May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 50 of 89




Financial Condition and Liquidity
Kabbage has incurred operating losses since its inception with the current strategy to continue to reinvest
in growth opportunities. Total revenue in 2017 has been approximately $219 million compared to
$171 million for 2016. Kabbage intends to expend significant funds to continue to grow its business,
including to acquire customers and to fund ongoing operations. Kabbage has historically financed its
operations through the issuance of debt and equity however, during the fourth quarter of 2017, Kabbage
closed a $250 million equity investment from a subsidiary of SoftBank Group Corp. and an asset-backed,
revolving credit facility with Credit Suisse for up to $200 million. These additional funding sources have
allowed Kabbage to expand its lending products for small- and medium-sized businesses, to accelerate its
software-as-a-service platform business and to explore other strategic opportunities for its small- and
medium-sized businesses customers.

As of year-end 2017 Kabbage had $139.4 million dollars in cash, with approximately $14.4 million restricted.
It is expected that the proceeds of the $60 million sale of the Series 2017-1 Additional Notes will be used
to provide additional funding capacity for Kabbage.

Servicing
Kabbage will act as Servicer for this transaction and First Associates Loan Servicing, LLC will act as backup
servicer. In servicing the loans, Kabbage will be required to follow the same collection policies and
procedures it will follow with respect to comparable SMB Loans that it owns or services for others.

The Servicer’s servicing team uses the loan servicing platform to monitor and track payment activity. With
built-in payment tracking functionality and automated missed payment notifications, the loan servicing
platform allows the Servicer to monitor performance of outstanding loans on a real time basis.

Kabbage’s customer service and collections teams are staffed by personnel located in the Kabbage’s Atlanta
office. Kabbage’s collections representatives, which consist of about 18 personnel, are responsible for
attempting to contact borrowers who have not made or are in danger of not making their minimum
payments. Kabbage outsources some collections activity to external collections agencies for purposes of
benchmarking internal collections performance as well as maintains relationships with such agencies in the
event of disaster recovery situations or short-term capacity shortages.

The servicing policies and procedures currently used by Kabbage are:

•         Loan Payments: The loan servicing platform automatically initiates an ACH or PayPal debit for
          scheduled payments on loans in accordance with the applicable payment schedule and tracks
          payment flow.

•         Delinquency Management: A loan is characterized as delinquent if any scheduled loan payment has
          not been received in full by the next cycle date. A scheduled loan payment is missed when an ACH
          or PayPal debit attempt is not successful due to a lack of funds.

•         Charge-Offs: An account is charged-off on or before the last day of the month in which the account
          becomes 180 days past due. In certain circumstances, an account may be manually charged-off prior
          to such date subject to internal approvals. For example, in the case of a bankruptcy of the customer,
          Kabbage will charge-off an account within 60 days of receipt of bankruptcy filing, if not sooner.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 20                                 May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 51 of 89




Regulatory
SMB Loans are originated by Celtic Bank, a Utah state chartered industrial bank insured by the Federal
Deposit Insurance Corporation (FDIC) and regulated by the Utah Department of Financial Institutions and
the FDIC. As a service provider to Celtic Bank, Kabbage is subject to regulation and supervision of the FDIC
under the Bank Service Company Act.

Although Merchants agree that they are entering into a commercial transaction and that the proceeds of the
SMB Loans will be used solely for business purposes and will not be used for personal, family, or household
purposes, if the SMB Loans deemed not to constitute business loans, Kabbage could become subject to the
purview of the CFPB and other additional federal and state regulatory agencies.

Kabbage and the loans originated through the Kabbage Platform must comply with applicable federal, state
and local regulation including (but not limited to):

•         Fair Credit Reporting Act

•         Equal Credit Opportunity Act

•         Bank Secrecy Act

•         Service Members Civil Relief Act

•         Federal Trade Commission Act

•         Telephone Consumer Protection Act

•         Electronic Signatures in Global and National Commerce Act

Kabbage’s internal policies and procedures have been reviewed by its internal legal and compliance staff
with advice in certain instances from external regulatory compliance counsel. Kabbage has built its systems
and processes with controls in place in order to permit its policies and procedures to be followed on a
consistent basis.

Kabbage is rated A+ by the Better Business Bureau.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 21                              May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 52 of 89




Historical Performance
Originations
Kabbage originates loans with Kabbage Scores ranging from 300 to 850. Receivables with a Kabbage Score
of less than 560 will not be eligible in this transaction. Kabbage first originated 6-month loans in 2011 and
12-month loans in January 2015. As shown below, borrowers who receive a 12-month loan typically have
higher Kabbage Scores than those who obtain a 6-month loan. In October 2017, Kabbage began originating
18-month loans, there is very limited data however all borrowers were in the 681-850 Kabbage Score range.

6-month Receivables
The table below displays originations for 6-month Receivables by year for 2011 through 2017.

                              6-Month Originations by Kabbage Score Over Time
               100%
                90%
                80%
                70%
                60%
                50%
                40%
                30%
                20%
                10%
                 0%
                       2011-2012       2013             2014          2015             2016       2017

                                   300-599    600-640      641-680    681-720      721-850


12-month Receivables
The table below displays originations for 12-month Receivables by quarter for Q2 2015 through Q2 2017.

                              12-Month Originations by Kabbage Score Over Time
               100%
                90%
                80%
                70%
                60%
                50%
                40%
                30%
                20%
                10%
                 0%
                        Q2      Q3     Q4      Q1     Q2        Q3     Q4        Q1      Q2     Q3     Q4
                       2015    2015   2015    2016   2016      2016   2016      2017    2017   2017   2017

                                   300-599    600-640      641-680    681-720      721-850




 Kabbage Asset Securitization LLC, Series 2017-1        Page | 22                                            May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 53 of 89




Gross Charge-Offs
The tables below show historical information relating to cumulative gross charge-offs as a percentage of
original receivable balance made through the Kabbage Platform since 2011 segmented by original term and
Kabbage Score. Applicants with lower Kabbage Scores have a higher probability of becoming a delinquent
or defaulted receivable. Although there were approximately $1.8 million of 18-month term originations in
2017, there have been no losses on these loans as of March 31, 2018.

6-month Receivables
The table below displays gross charge-offs for 6-month Receivables since 2011 by year and Q1 2017.


                           6-Month Loan Gross Charge-Offs by Kabbage Score
                  35.00%

                  30.00%

                  25.00%

                  20.00%

                  15.00%

                  10.00%

                   5.00%

                   0.00%
                              2011       2012       2013          2014        2015          2016     Q1 2017

                            300 to 599     600 to 640       641 to 680             681 to 720      721 to 850


12-month Receivables
The table below displays gross charge-offs for 12-month Receivables since 2015 by quarter.


                           12-Month Loan Gross Charge-Offs by Kabbage Score
                  25.00%

                  20.00%

                  15.00%

                  10.00%

                   5.00%

                   0.00%
                             Q2 2015     Q3 2015        Q4 2015          Q1 2016        Q2 2016      Q3 2016

                            300 to 599     600 to 640       641 to 680             681 to 720      721 to 850




 Kabbage Asset Securitization LLC, Series 2017-1        Page | 23                                               May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 54 of 89




KBRA Loss Expectation
KBRA has analyzed Kabbage’s historical static pool cumulative gross charge-off data since 2011, segmented
by Kabbage Score and original term in order to develop a KBRA base case loss expectation per KBRA's
Global General Rating Methodology for Asset-Backed Securities:
•         Kabbage Score
•         Original Term
To account for limited data, KBRA analyzed publicly available static pool loss data for comparable business
loan and marketplace lending programs. This proxy data, in addition to Kabbage’s management loss
analysis, was used to help derive and validate the base case loss assumptions for each Kabbage Score range
and original term.
Kabbage may sell charge-offs to third-parties in exchange for a small percentage of the remaining unpaid
balance of Receivables. Kabbage may also outsource collections activity on charge-offs instead of selling
charge-offs. Note that KBRA assumed no recoveries in its analysis of the transaction.
To account for the limited data, additional stresses were applied to the KBRA base case loss assumption and
multiples were stressed for each KBRA stress scenario for the applicable note rating category.
Using this analysis and assuming the Receivables migrate to the “worst case” portfolio by Kabbage Score
and original term mix allowed by the Excess Concentration Amounts and Eligibility Criteria, KBRA derived a
weighted average base case loss rate of approximately 10.0%.

Cash Flow Analysis
KBRA performed a cash flow analysis to test the transaction structure and assess whether the proposed
enhancement levels are sufficient to warrant the requested ratings for each of the rated Notes. KBRA did
not incorporate prepayments, recoveries on charged-off loans, and assumed Kabbage is no longer the
Servicer in its cash flow analysis.
                                            Cash Flow Modeling Inputs
                                      Item                      Input
                                      Weighted Avg CGL          10.0%
                                      Recovery Rate               0%
                                      Prepayment Rate             0%
                                      Avg Receivables Yield      38%
                                      Loss Timing           Constant CDR
                                      6-month Loans          50% of Pool
                                      12-month Loans         40% of Pool
                                      18-month Loans         10% of Pool

Under these assumptions, the cash flow stresses resulted in the following coverage levels of the base case
cumulative net loss assumption:

                                           Cash Flow Modeling Results
                                                                                    Breakeven
                                   Preliminary        Breakeven
                     Notes                                          Breakeven CNL      CNL
                                   KBRA Rating           CGL
                                                                                     Multiple
                     Class   A        A (sf)            38.2%           38.2%          3.82x
                     Class   B       BBB (sf)           25.6%           25.6%          2.56x
                     Class   C       BB (sf)            21.4%           21.4%          2.14x
                     Class   D        B (sf)            17.6%           17.6%          1.76x




    Kabbage Asset Securitization LLC, Series 2017-1     Page | 24                               May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 55 of 89




Rating Sensitivity and Surveillance
KBRA’s rating of the Notes represents a blended analysis of the key credit risk determinants. Events that
may result in a rating change to the ABS transaction include, but are not limited to, the following:
   •   Changes to the Company’s business strategy, management team, ownership structure or operations
       that cause KBRA to reassess its view of the Servicer;
   •   Deterioration in the transaction’s asset performance that exceeds the Company’s historical
       experience;
   •   Modifications of the transaction’s structure or significant changes to the collateral; and
   •   A replacement of the Servicer.

After the initial rating is assigned, KBRA will continue to monitor the transaction until the Notes are fully
repaid. Ongoing surveillance of the Notes is critical to maintaining the value of the rating. KBRA’s surveillance
process for securitization transactions involves a periodic review of the following:
   •   Servicing reports to determine if all payment obligations are met and the transaction is in compliance
       with all triggers and excess concentration amounts;
   •   Trends in collateral performance relative to historical experience; and
   •   The Company’s financial performance and condition.

The information gathered during regular surveillance will indicate whether or not a more thorough review is
warranted. Additional information may be requested if KBRA believes the credit quality of the transaction
has changed from the time of the initial rating assignment or the most recent review. If warranted, KBRA
will conduct an in-depth surveillance review that may result in a change to the transaction’s rating and
publish commentary explaining the analysis.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 25                                      May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 56 of 89




Transaction Structure
Legal Structure
Transaction         The Notes are newly issued asset-backed securities collateralized by a revolving pool
Structure           of receivables. The following diagram illustrates the basic securitization structure:




                    (1) On the closing date, the Seller will transfer receivables arising under business loans or merchant cash
                    advances to the Issuer for cash available from the sale of the Series 2017-1 Notes or as a contribution of
                    capital to the Issuer. From time to time thereafter, the Seller may transfer additional receivables to the
                    Issuer for cash available from payments on the receivables owned by the Issuer, the issuances of
                    additional Series 2017-1 Notes or other series of notes or otherwise as contributions of capital to the
                    Issuer.

                    (2) The Issuer pledges the receivables it acquires from the Seller and certain other assets to the
                    Indenture Trustee to secure its notes, including the Series 2017-1 Notes.

                    (3) The Issuer issues the Series 2017-1 Notes and from time to time in the future may issue additional
                    Series 2017-1 Notes and other series of notes.

                    (4) The Servicer services the receivables and remits payments on the receivables received from the
                    merchants to the collection account. The Backup Servicer will provide certain services in respect of
                    reports generated by the Servicer and other matters and, in the event that the Servicer is terminated
                    after a Servicer Default, will agree at the request of the Indenture Trustee (acting at the direction of the
                    Requisite Noteholders) to act as the successor servicer.

                    (5) The Issuer uses collections on the receivables allocated to the Series 2017-1 Notes to make payments
                    on the Series 2017-1 Notes and during the revolving period to purchase additional receivables from the
                    Seller, in each case pursuant to the payment priorities described in the offering document.

                    For further details, see the respective offering document.




Kabbage Asset Securitization LLC, Series 2017-1        Page | 26                                                 May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 57 of 89




Expandable          The Notes will be “expandable” term notes such that at any time during the Revolving
Notes               Period, the Issuer may periodically issue additional Series 2017-1 Notes, subject to
                    the following conditions:
                            (a)    such issuance does not cause the maximum issuance amount of each
                                   class to exceed certain amounts as described in the transaction
                                   documents;
                            (b)    the rating agency condition is satisfied;
                            (c)    the Issuer and the Receivables to be acquired by the Issuer in
                                   connection with such issuance satisfy all conditions set forth in the
                                   transaction documents; and
                            (d)    at the time of such issuance a Rapid Amortization Event has not
                                   occurred and is not continuing.
                    Each additional issuance of Notes will have the same terms as the corresponding Class
                    of Series 2017-1 Notes issued on the closing date, including the same Note Rate,
                    Legal Final Payment Date and CUSIP.

Priority of         The priority of payments will generally be as follows:
Payments            (1)     Fees, expenses and indemnities to service providers (up to a cap);
                    (2)     To the Servicer, any unreimbursed servicer advances;
                    (3)     If Kabbage is no longer the Servicer or if an Event of Default has occurred and
                            is continuing, to the Servicer, the servicing fees;
                    (4)     To the Backup Servicer, backup servicing fees (up to a cap);
                    (5)     Interest on the Series 2017-1 Notes, paid sequentially;
                    (6)     During the Series 2017-1 Revolving Period, an amount equal to the
                            Series 2017-1 Asset Deficiency Amount, if any, to the Series 2017-1 Excess
                            Funding Account;
                    (7)     During the Series 2017-1 Revolving Period, the amount needed to replenish
                            the Series 2017-1 Reserve Account, if any;
                    (8)     After the Series 2017-1 Revolving Period, principal on the Series 2017-1 Notes,
                            paid sequentially;
                    (9)     Fees, expenses and indemnities to service providers (without a cap);
                    (10)    If Kabbage is the Servicer and no Event of Default has occurred and is
                            continuing, to the Servicer, the servicing fees;
                    (11)    If Kabbage is no longer the Servicer, to the Servicer, the supplemental
                            servicing fee;
                    (12)    All remaining funds to or at the direction of the Issuer.

Revolving Period    The transaction features a revolving period (the “Series 2017-1 Revolving Period”),
                    which will end on the earlier of (i) the payment date occurring in the month that is
                    36 months after the initial closing date and (ii) the date on which a Rapid Amortization
                    Event has occurred.
                    There will only be one Revolving Period, and such period cannot be re-commenced or
                    continue after it has terminated.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 27                                   May 18, 2018
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 58 of 89




Rapid               The following events will be automatic “Rapid Amortization Events” with respect to
Amortization        the Series 2017-1 Notes:
Events
                    •       the occurrence of any of the following events (each a “Trigger Event”) as of
                            any payment date:

                            o       the three-month weighted average receivables yield on such payment
                                    date is less than 38.00%,
                            o       the three-month weighted average excess spread on such payment
                                    date is less than 8.00%; or
                            o       the three-month average delinquency ratio on such payment date is
                                    greater than 15.00%;

                    •       an asset deficiency exists for three or more business days;

                    •       a Servicer Default occurs;

                    •       an Event of Default with respect to the Series 2017-1 Notes occurs under the
                            transaction documents; or

                    •       either the Seller or the Servicer suffers certain specified bankruptcy or
                            insolvency events.

Events of Default   The occurrence of any of the following events will constitute an “Event of Default”
                    under the indenture:

                    (a)     failure to pay interest when due for five business days;

                    (b)     failure to pay principal when due;

                    (c)     failure by the Issuer to observe or perform any covenant or agreement in the
                            transaction documents and that failure has a materially and adverse effect on
                            holders of the Notes and continues or is not cured for 30 days;

                    (d)     the receipt by the Issuer of a final determination that it will be treated as an
                            association taxable as a corporation for federal income tax purposes;

                    (e)     the Issuer is an “investment company” within the meaning of the Investment
                            Company Act;

                    (f)     certain bankruptcy or insolvency events occur with respect to the Issuer;

                    (g)     the Indenture Trustee fails to have a valid and perfected first priority security
                            interest in the collateral and such failure continues for five business days;

                    (h)     the occurrence of a Receivables File Discrepancy Event; or

                    (i)     any of the transaction documents ceases for any reason to be in full force and
                            effect other than in accordance with its terms.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 28                                    May 18, 2018
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 59 of 89




Excess               The Receivables are subject to certain concentration limits that, when exceeded, will
Concentration        be excluded from the Series 2017-1 Adjusted Pool Balance which will require the
                     Issuer to maintain additional credit enhancement for the Notes. The Current Pool %
                     shown below is taken from the April 2018 Monthly Settlement Statement. Such
                     concentration limits are based on the amounts, without duplication, in excess of the
                     following limits, determined as a percentage of the aggregate outstanding receivables
                     balance of Eligible Receivables (collectively, the “Series 2017-1 Excess Concentration
                     Amounts”):

                                           Kabbage 2017-1 Excess Concentration Amounts
                                                                                              Kabbage 2017-1 Current Pool % as
                     Concentration Amount
                                                                                                 Limit %     of March 31, 2018
                     Merchants located in California                                                20.00%                  16.28%
                     Merchants located in Florida                                                   15.00%                  9.67%
                     Merchants located in Texas                                                     15.00%                  8.02%
                     Merchants located in New York                                                  15.00%                  7.72%
                     Merchants located in any other single state                                    10.00%                  3.96%
                     Merchants with Outstanding Receivables Balances
                                                                                                    40.00%                  13.04%
                     greater than $75,000
                     Merchants with Outstanding Receivables Balances
                                                                                                    20.00%                   2.15%
                     greater than $125,000
                     Merchants in business for less than 1 year                                     0.00%                   0.00%
                     Merchants in business for less than 2 years                                    10.00%                  3.70%
                     Merchants in business for less than 3 years                                    40.00%                  10.59%
                     Merchants in business for less than 4 years                                    60.00%                  20.58%
                     Receivables with a remaining term of 7 to 18 months                            50.00%                  38.30%
                     Receivables with (a) a remaining term of 13 to 18 months
                     and/or (b) an Outstanding Receivables Balance between
                                                                                                    10.00%                   0.51%
                     $150,000.01 and $250,000.00; provided, however, that
                     each such Receivable has a minimum Kabbage Score of 700
                     Receivables that are 30 to 59 days past due                                    8.00%                   2.20%
                     Receivables that are 60 or more days past due                                  0.00%                   7.33%
                     Receivables with a Kabbage Score less than 600                                 5.00%                   0.75%
                     Receivables that are subject to Material Modifications                         5.00%                   4.98%
                     Receivables that relate to Renewal Loans                                       15.00%                  0.00%
                     Merchant businesses in highest concentration industry*                         25.00%                  14.50%
                     Merchant businesses in highest 2 concentration industries*                     30.00%                  17.53%

                     Merchant businesses in highest 5 concentration industries*                     45.00%                  25.52%
                     Merchant businesses in highest 10 concentration industries*                    70.00%                  34.87%
                     Merchants that have not agreed to make payments through
                                                                                                     5.00%                   3.93%
                     ACH or PayPal (or other electronic payment service)

                     *
                      Industries are classified by NAIC S industry code. For purposes of this test, Receivables relating to Merchants in
                     unclassified industries will be counted as part of a single industry.



Reserve Account      The “Series 2017-1 Reserve Account” was funded with $2,910,053 with the previously
                     issues Series 2017-1 Notes and will be funded on the additional notes closing date
                     with $317,461 to maintain an amount equal to approximately 0.50% of the aggregate
                     principal balance of the Notes divided by 94.50%. The Series 2017-1 Reserve Account
                     will be available to pay transaction expenses and interest on the Notes.




Kabbage Asset Securitization LLC, Series 2017-1            Page | 29                                                      May 18, 2018
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 60 of 89




Eligibility Criteria   Criteria for an “Eligible Receivable” will include, among other things, that each such
                       receivable:
                       •      arises in the ordinary course of the Seller’s or the Credit Sponsor’s business
                              and was originated in accordance with, and conforms to, the credit policies;
                       •      was originated by the Seller or the Credit Sponsor in compliance with all
                              applicable laws and regulations and remains in compliance with all applicable
                              laws and regulations;
                       •      is due from an Eligible Merchant;
                       •      is not (i) 60-days past due or (ii) if the acquisition of such Receivable by the
                              Issuer would result in any excess concentration limitation applicable to 30-days
                              past due receivables to be exceeded, 30-days past due;
                       •      is denominated in U.S. dollars;
                       •      if such Receivable has an original principal amount that exceeds $250,000,
                              then only $250,000 will be eligible;
                       •      is a monthly (or more frequent pay) receivable;
                       •      has an original term less than or equal to 18 months;
                       •      does not have a maturity date later than six months prior to the earliest legal
                              final maturity date of any series of Notes outstanding;
                       •      has a receivable yield greater than or equal to 19.00% per annum;
                       •      together with all other Eligible Receivables, has a weighted average receivables
                              yield of at least 38.00% per annum;
                       •      together with all other Eligible Receivables, has a weighted average remaining
                              term of no more than 13 months;
                       •      has received Kabbage Score of no less than 560;
                       •      has received a FICO score of no less than 539;
                       •      relates to Merchants with a weighted average Kabbage Score of 675 or greater
                              as of the date of its underwriting; and
                       •      if has an 18-month original term, then such Receivable has (i) a Kabbage Score
                              of at least 700, (ii) the related Merchant has been in business for at least 3
                              years and (iii) the related Merchant has annual gross revenue of at least
                              $150,000 per annum.

Eligible Merchant      Criteria for an “Eligible Merchant” will include, among other things, that each such
                       receivable:
                       •      is domiciled in the United States;
                       •      is not subject to any proceedings under the Bankruptcy Code or under any
                              other applicable bankruptcy, insolvency or similar law now or hereafter in effect
                              and
                       •      is a business that has been operating for at least one year.




Kabbage Asset Securitization LLC, Series 2017-1    Page | 30                                     May 18, 2018
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 61 of 89




Servicer Defaults   The occurrence of any of the following events will constitute a “Servicer Default” under
                    the servicing agreement:

                    (a)     the Servicer fails to make any payment, transfer or deposit to the Indenture
                            Trustee on the date that payment, transfer or deposit was due and such failure
                            shall continue for five business days;

                    (b)     any representation or warranty made by the Servicer in the servicing
                            agreement or in any statement or certificate at any time given by the Servicer
                            in writing pursuant to the transaction documents is incorrect when made and
                            such inaccuracy has a material and adverse effect on the interests of the
                            holders of the Notes and such inaccuracy is not cured for a period of 30
                            consecutive days;

                    (c)     any failure by the Servicer to comply with any of its agreements or covenants
                            contained in the transaction documents and such failure has a material and
                            adverse effect on the interests of the holders of the Notes and such failure is
                            not cured for a period of 30 consecutive days;

                    (d)     certain bankruptcy or insolvency events shall have occurred with respect to
                            the Servicer;

                    (e)     the three-month average excess spread on such payment date is less than
                            8.00%; or

                    (f)     the three month average delinquency ratio on such payment date is greater
                            than 15.00%.

Representations     For more detailed information regarding the representations, warranties and
and Warranties      enforcement mechanisms available under the transaction documents, please see
                    KBRA’s Kabbage Asset Securitization LLC, Series 2017-1 Representations and
                    Warranties Disclosure available here.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 31                                   May 18, 2018
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 62 of 89




© Copyright 2018, Kroll Bond Rating Agency, Inc., and/or its licensors and affiliates (together, "KBRA”). All rights reserved. All
information contained herein is proprietary to KBRA and is protected by copyright and other intellectual property law, and none of such
information may be copied or otherwise reproduced, further transmitted, redistributed, repackaged or resold, in whole or in part, by
any person, without KBRA’s prior express written consent. Ratings are licensed by KBRA under these conditions. Misappropriation or
misuse of KBRA ratings may cause serious damage to KBRA for which money damages may not constitute a sufficient remedy; KBRA
shall have the right to obtain an injunction or other equitable relief in addition to any other remedies. The statements contained in this
report are based solely upon the opinions of KBRA and the data and information available to the authors at the time of publication of
this report. All information contained herein is obtained by KBRA from sources believed by it to be accurate and reliable; however,
KBRA ratings are provided “AS IS”. No warranty, express or implied, as to the accuracy, timeliness, completeness, merchantability, or
fitness for any particular purpose of any rating or other opinion or information is given or made by KBRA. Under no circumstances shall
KBRA have any liability resulting from the use of any such information, including without limitation, for any indirect, special,
consequential, incidental or compensatory damages whatsoever (including without limitation, loss of profits, revenue or goodwill), even
if KBRA is advised of the possibility of such damages. The credit ratings, if any, and analysis constituting part of the information
contained herein are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to
purchase, sell or hold any securities. KBRA receives compensation for its rating activities from issuers, insurers, guarantors and/or
underwriters of debt securities for assigning ratings and from subscribers to its website.




 Kabbage Asset Securitization LLC, Series 2017-1              Page | 32                                                May 18, 2018
             Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 63 of 89
                                                                      U.S. Structured Finance

                                                                         ABS New Issue Report




                Kabbage Asset
              Securitization LLC,
                Series 2017-1
                            $525.0 Million Asset Backed Securities




Analytical Contacts:

Alan Greenblatt, Director                       Anthony Nocera, Senior Managing Director
agreenblatt@kbra.com, (646) 731-2496            anocera@kbra.com, (646) 731-2350

Lenny Giltman, Managing Director
lgiltman@kbra.com, (646) 731-2378




                                                                                  March 20, 2017
                   Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 64 of 89




                                                          Table of Contents


Executive Summary ........................................................................................................................ 3
  Transaction Overview .................................................................................................................. 3
  Key Credit Considerations ............................................................................................................ 4
KBRA Process ................................................................................................................................ 9
Transaction Summary ................................................................................................................... 10
Seller and Servicer ....................................................................................................................... 11
  Company Overview ................................................................................................................... 11
  Management ............................................................................................................................ 12
  Originations .............................................................................................................................. 13
  Underwriting............................................................................................................................. 14
  Financial Condition and Liquidity ................................................................................................. 15
  Servicing .................................................................................................................................. 15
  Regulatory ............................................................................................................................... 16
Historical Performance .................................................................................................................. 17
  Originations .............................................................................................................................. 17
  Gross Charge-Offs ..................................................................................................................... 18
KBRA Loss Expectation ................................................................................................................. 19
Cash Flow Analysis ....................................................................................................................... 19
Rating Sensitivity and Surveillance ................................................................................................. 20
Transaction Structure ................................................................................................................... 21




  Kabbage Asset Securitization LLC, Series 2017-1                Page | 2                                                  March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 65 of 89




Executive Summary
This transaction report is based on information regarding the underlying collateral pool and the terms of
the securitization as of March 20, 2017. The ratings listed below are final. This report does not constitute a
recommendation to buy, hold, or sell securities. Kroll Bond Rating Agency’s (KBRA) ratings represent the
timely payment of interest and ultimate payment of principal of each class of notes by the applicable legal
final payment date.

                                                           Rated Notes
              Initial Principal                                 Advance          Initial Credit Legal Final
Notes                                    Note Rate                                                                       KBRA Rating
                  Balance                                         Rate          Enhancement* Payment Date
Class A        $388,889,000                4.571%                70.00%             30.50%      March 2022                      A (sf)
Class B         $83,333,000                5.794%                 85.00%             15.50%            March 2022           BBB (sf)
Class C         $27,778,000                8.000%                 90.00%             10.50%            March 2022               BB (sf)
Class D         $25,000,000               10.000%                 94.50%              6.00%            March 2022               B (sf)
Total:         $525,000,000
* Initial credit enhancement shown above includes overcollateralization, subordination and the Series 2017-1 Reserve Account.


Transaction Overview
Kabbage Asset Securitization LLC (the “Issuer”) issued the Series 2017-1 Class A, Class B, Class C, and
Class D Notes (collectively, the “Notes” or “Series 2017-1 Notes”). This transaction (“Kabbage 2017-1”) is
Kabbage, Inc.’s (“Kabbage”, the “Seller”, the “Servicer” or the “Company”) second securitization and it is
expected that the proceeds of the sale of the Series 2017-1 Notes will be used to refinance the Company’s
existing securitization (“Kabbage 2014-1”).

Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also
provided working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables
known as merchant cash advances (“MCAs”). Approximately 0.01% of the Receivables in the Statistical
Pool consist of MCAs. The Kabbage business loan program (the “Kabbage Program”) is offered via
Kabbage’s automated loan application, underwriting and servicing platform (the “Kabbage Platform”).

The Kabbage Platform currently allows Merchants to access uncommitted business lines of credit up to
$150,000 for a 6- or 12- month installment loan issued by Celtic Bank, a Utah chartered industrial bank,
member FDIC (“Celtic Bank”). A business approved under the Kabbage Program can draw on the line up
to the credit limit as needed, however Kabbage can cut off the borrower’s ability to draw on the business
line for a variety of reasons including missed payments. Kabbage is expecting to launch loan products with
18-, 24- and 36-month terms in exposure limits up to $400,000 in the future, although loans in excess of
18 months or $250,000 will not be included in this transaction. The average original receivables balance
per Receivable and weighted average original term in the Statistical Pool is $7,486.20 and 9.0 months,
respectively.

The SMB Loan or MCA borrowed by the Merchant is repaid in equal principal payments over the original
term of the loan with interest charges based on the initial borrowed amount. Each loan will have
a “big fee” (typically 2% to 11%) for the first 2 months for 6-month loans and the first 6 months for
12-month loans, as well as a 1% “small fee”, for the remaining term of the loan. For the 18-month loans
the “big fee” will be for the first 10 months.




 Kabbage Asset Securitization LLC, Series 2017-1              Page | 3                                               March 20, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 66 of 89



The Notes are secured by a revolving pool of receivables (the “Receivables” or the “Portfolio”) consisting
of (i) SMB Loans or (ii) MCAs. The transaction features a revolving period (the “Revolving Period”), which
will end on the earlier of (i) the payment date occurring in the month that is 36 months after the closing
date and (ii) the date on which a Rapid Amortization Event has occurred.
The Notes are “expandable” term notes such that at any time during the Revolving Period, the Issuer may
periodically issue additional Notes, so long as certain conditions are met, including receipt of rating agency
confirmation. The consent of existing noteholders will not be required for these additional issuances, and
investors should note that any additional note issuance would dilute the control and vote of existing
noteholders.
As of December 31, 2016, the statistical pool of receivables (the “Statistical Pool”) had an aggregate
outstanding receivables balance of $442,434,677.71 (the “Statistical Balance”). The Statistical Pool is
expected to be representative of the actual Receivables that will be transferred by the Seller to the Issuer
on the closing date. The Receivables that are ultimately transferred by the Seller to the Issuer on the
closing date are expected to have an aggregate outstanding receivables balance of approximately
$555,555,800 (the “Target Closing Receivables Balance”).

Transaction Parties
Issuer                                             Kabbage Asset Securitization LLC
Seller and Servicer                                Kabbage, Inc.
Platform                                           www.kabbage.com
Initial Backup Servicer                            First Associates Loan Servicing, LLC

Indenture Trustee and Custodian                    U.S. Bank National Association

Originator / Credit Sponsor / Funding Bank         Celtic Bank, a Utah chartered industrial bank

Administrator                                      CBIZ MHM LLC

Sole Structuring Advisor, Book-Running
                                                   Guggenheim Securities, LLC
Manager and Initial Purchaser


Key Credit Considerations

Strength of the Seller and Servicer
Founded in 2009, Kabbage is a financial technology company that uses financial
services data and technology platform to provide business loans to Merchants. Since
inception, Kabbage has funded over $2.7 billion for over 90,000 customers. The
Company has over 330 employees with offices in Atlanta, San Francisco, New York,
Ireland and India. Members of the senior management team have over 20 years of
experience in payment processing, financial services and/or small business
marketplace lending.
                                                                                                   +
Kabbage previously sponsored a securitization in September 2014 which is currently
rated by KBRA and has performed in line with expectations. It is expected that the
proceeds of the sale of the Series 2017-1 Notes will be used to refinance
Kabbage 2014-1. KBRA believes Kabbage has an experienced management team and
the operational capabilities to service the Portfolio.




 Kabbage Asset Securitization LLC, Series 2017-1    Page | 4                                  March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 67 of 89




Key Credit Considerations

Transaction Structure

KBRA believes the transaction has sufficient credit enhancement, along with a
structure that accelerates principal payments on the Notes upon a deterioration of
asset performance to support the rating on the Notes. Key credit enhancements will
consist of:

   Excess Cash Flow:

        The weighted average receivables yield of the Statistical Pool is approximately
        41.11%, which should result in significant excess spread over the coupons of
        the Notes and monthly fees and expenses. Regarding additional receivables to
        be purchased by the Issuer during the Revolving Period, the transaction
        documents require that the weighted average receivables yield for the entire
        pool to be at least 38.00% per annum and the receivables yield on any
        individual receivable to be at least 19.00% per annum.

        Monthly distributions of principal pursuant to the priority of payments will
        include a yield supplement amount.

   Overcollateralization:

        Class A Notes: Maximum advance rate: 70.00% (30.00% overcollateralization)

        Class B Notes: Maximum advance rate: 85.00% (15.00% overcollateralization)

        Class C Notes: Maximum advance rate: 90.00% (10.00% overcollateralization)

        Class D Notes: Maximum advance rate: 94.50% (5.50% overcollateralization)
                                                                                                 +
       Reserve Account: Funded on the closing date with $2,777,778, and maintain an
        amount equal to approximately 0.50% of the aggregate outstanding principal
        balance of the Notes divided by 94.50% (the “Series 2017-1 Required Reserve
        Account Amount”).

   Subordination: Each junior class of Notes will be subordinated in right of payment
    to each class of Notes that is senior.

   Trigger Events: Occurrence of any of the following events will cause principal
    payments on the Notes to be accelerated (with payments occurring sequentially):

        the three-month weighted average receivables yield on such payment date is
        less than 38.00%;

        the three-month weighted average excess spread on such payment date is less
        than 8.00%; or

        the three-month average delinquency ratio on such payment date is greater
        than 15.00%.

   Servicing Fee: If Kabbage is the Servicer, the servicing fee is payable after interest
    and principal on the Notes, however KBRA assumed Kabbage is no longer the
    Servicer in its cash flow analysis.

Additional information is included in the Transaction Structure section.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 5                                   March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 68 of 89




Key Credit Considerations

Revolving Period and Prefunding Feature
The transaction features a 36-month period (the “Revolving Period”), during which time
no payments of principal of the Notes will be made unless the Issuer elects to prepay
the Notes in full on or after the payment date in March 2019. Cash flow from principal
collections may be reinvested to purchase additional receivables, based on certain
eligibility requirements. The existence of the Revolving Period adds uncertainty to the
Portfolio composition and could allow the Portfolio to become more concentrated and
vary somewhat from the closing date.
On the closing date, the transaction may only contain (but not less than) 85% of the
Targeted Closing Receivables Balance. If 100% of the Target Closing Receivables
Balance isn’t transferred on the closing date, an amount (the “Prefunded Amount”), if
                                                                                                 –
any, will be deposited into the Series 2017-1 Excess Funding Account, which amounts
will be available for the purchase of additional Receivables. The remaining Receivables
are expected to be transferred to the Issuer during the next three to six weeks after
closing. A capitalized interest account will be funded at closing available for certain
expenses and interest on the Notes for the first three payment dates.
All additional receivables must satisfy the eligibility criteria described further in the
offering document and within the Transaction Structure section. KBRA has assumed
that the cash flow will be reinvested to the “worst case” Portfolio permitted within the
transaction’s eligibility requirements.

Portfolio Remaining Term
The Statistical Pool has an initial weighted average remaining term of approximately
7.7 months. There are restrictions when adding additional receivables that such
receivable, together with all other Eligible Receivables, has a weighted average
remaining term of no more than 13 months. In addition, Excess Concentration
Amounts limit 50% of the Portfolio to have a remaining term greater than 6 months or
more and further limit 10% of the Portfolio to have a remaining term greater than
                                                                                              +/-
12 months or more. The shorter remaining term allows for less time for an obligor
default to occur. KBRA recognizes the tenor of the loans could create potential stress
or affordability issues for the obligors due to the high rates and short term nature of
the loans. KBRA has addressed this concern in its analysis of the historical
performance of the loans and the cash flow analysis within.

Limited Performance Data for Longer Loan Terms
Kabbage has limited operating history on its 12-month and 18-month loans that may
be included in the Portfolio. Kabbage first originated 6-month loans in 2011 and
12-month loans in January 2015, with 18-month loans part of a new product launch
expected to occur in 2017.                                                                       –
Loans with remaining terms of 12 months can be up to 50% of the Portfolio, with a
sublimit of loans with remaining terms of 18 months up to 10% of the Portfolio. To
account for the limited data, additional stresses were applied to the KBRA base case
assumption and loss multiples were stressed for each note rating category.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 6                                  March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 69 of 89




Key Credit Considerations

Internet Lending
Internet-based lending is inherently riskier than in-person lending as there is a greater
potential for falsification of information and borrower fraud. Applicants may also
misrepresent their intentions regarding loan purpose or treat their obligations on the
loans originated through the internet as having less significance and a lower payment
priority to those loans originated through traditional lending sources where they may
have other business relationships. Therefore, an online lender needs to possess
adequate internal controls and robust fraud detection procedures.
                                                                                              +/-
Kabbage uses identity and fraud checks analyzing data provided by external databases
to authenticate each borrower’s identity. Any loans that were originated to customers
with verifiable identity theft or fraud must be repurchased by Kabbage. KBRA believes
Kabbage possesses adequate resources and procedures for information verification
and fraud detection.

Regulatory Environment for Online Lenders
The online lending industry was a high-growth, high-profile sector that has attracted
the attention of various regulators and the regulatory oversight of securities and
capital markets. Although there have not been any statutory or regulatory
requirements imposed specifically on online lenders to date, in 2015, the
U.S. Treasury Department issued a request for information on online lending. The
Treasury Department received a large number of responses from a variety of
stakeholders. In May 2016, the US Treasury Department released its response in a
white paper titled “Opportunities and Challenges in Online Marketplace Lending”. In
response to the white paper, Kabbage has incorporated into their merchant
agreements a comparison tool called the SMART (Straightforward Metrics Around Rate
and Total Cost) Box. The SMART Box is focused on empowering small businesses to
better assess and compare finance options as well as advance small business online
lending education and transparency. There will likely be greater regulation to address
the recommendations in the report.
Furthermore, in December 2015, the California Department of Business Oversight                +/-
launched an inquiry into 14 online lenders, including Kabbage. In May 2016, the New
York Department of Financial Services requested information from 28 online lending
companies. There is a possibility that Kabbage’s business may become subject to
additional or different regulations in the future.
Although Merchants agree that they are entering into a commercial transaction and
that the proceeds of the SMB Loans will be used solely for business purposes and will
not be used for personal, family, or household purposes, if the SMB Loans are deemed
not to constitute business loans, Kabbage could become subject to the purview of the
CFPB and other additional federal and state regulatory agencies. Such additional
regulatory scrutiny and potential additional regulation could impose specific statutory
liability on creditors who fail to comply with the provisions of applicable laws and
regulations.
KBRA anticipates this regulatory scrutiny will continue over the next few years but
believes that Kabbage is proactively seeking to address any regulatory concerns and
promote transparency in its lending platform operations.



Kabbage Asset Securitization LLC, Series 2017-1   Page | 7                                  March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 70 of 89




Key Credit Considerations

Challenges to Exportation of State Usury Laws and True Lender Issues

Loans from the Kabbage Platform are currently originated by Celtic Bank, a Utah
chartered industrial bank. Federal law generally permits the exportation of usury laws
in effect in the state in which the bank is organized to a borrower’s state. Recently,
however, some courts have ruled that Federal preemption of state interest caps would
not apply in some circumstances. In May 2015, for instance, the Second Circuit ruled
in Madden v. Midland Funding that a non-bank purchaser of charged-off credit card
loans cannot rely on state law preemption to charge interest rates that exceeded the
usury limit in New York. Although the Madden ruling only applies to New York,
Connecticut and Vermont, and it only addressed a consumer credit product, it is
possible similar decisions could be adopted by courts in other jurisdictions or that
other courts or regulators could choose to review small business loans in the context
                                                                                                -
of usury or true lender issues in a manner akin to the scrutiny given consumer credit
products.

Kabbage believes the legal structure underlying Kabbage’s relationship with Celtic
Bank is distinguishable from the structure in the Madden case. Furthermore, Kabbage
believes it is unlikely that courts or regulators would apply the same level of scrutiny
afforded to consumer credit products as it would to Kabbage’s credit products
considering Kabbage’s underwriting processes. To date, no actions have been taken or
threatened against Kabbage on the theory that it has engaged in unauthorized lending
or loan brokering through its relationship with Celtic Bank.

Relationship with Celtic Bank

Celtic Bank is currently the primary issuing bank for all receivables originated through
the Kabbage Platform. Kabbage has agreed to purchase all receivables associated with
such SMB Loans, which receivables represent an undivided ownership interest in up to
100% of all amounts due or to become due by the Merchants under the related
agreement. The transaction documents allow Kabbage to contract with another
funding bank (“Credit Sponsor”) to originate receivables to be sold to the Issuer
during the Revolving Period without noteholder consent, although rating agency                  -
confirmation would be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in
March 2019 but is subject to automatic renewal for successive one year terms. The
agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from
working with competitors of Kabbage or prohibit Kabbage from potentially entering
into bank relationships with other Credit Sponsors.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 8                                 March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 71 of 89




Key Credit Considerations

Third Party Due Diligence Review
CBIZ MHM LLC (“CBIZ” or the “Administrator”) will be engaged to provide certain
reporting services both monthly and annually, which will include, among other items:
Monthly Services:
       Recalculate certain data fields,
       Calculate the total interest due for the Notes;
       Calculate the Receivables pool balance;
       Calculate the ineligibles total amounts and the over concentration total
        amounts;
       Calculate the 94.50% of the Receivables adjusted pool balance;
       Calculate the asset deficiency amount; and
       Review a sample of 100 Receivables and compare, confirm or calculate, as
        applicable, 15 data fields (the “Receivables File Review”).                           +
In connection with each Receivables File Review, if the sample error rate of any of the
data fields exceeds 4%, then the Administrator will notify the respective service
providers of the data integrity discrepancy (a “Receivables File Discrepancy Event”)
and 200 Receivables will be sampled by the Administrator the following month. If
based on the results of the 200 Receivables tested in the following month results in a
data field exceeding 4%, a Receivables File Discrepancy Event and an Event of Default
will occur under the Indenture.
Annual Services:
       Management discussion and overview,
       Underwriting/credit approval summary,
       Servicing and collections summary and
       Internal, external and regulatory audit and systems review.


KBRA Process
KBRA analyzed the transaction using the General Rating Methodology for Asset-Backed Securities
published on July 30, 2012. The transaction falls within Category 1 – Financial Assets, which typically
relates to transactions that are backed by pools of consumer or commercial financial obligations owed by
diverse obligors with payment terms that fully pay interest and principal on the Asset-Backed Securities.
KBRA’s general methodology incorporates an analysis of: (1) the underlying collateral pool, (2) the
platform’s historical static pool data, segmented by characteristics including credit quality and product
type, (3) the proposed capital structure for the transaction, (4) KBRA’s operational assessment of the
platform and servicer, and (5) the legal structure, transaction documents, and legal opinions.
KBRA has performed an on-site operational review of the Company in June 2016 at their Atlanta, GA
headquarters and has met with the Company for updates. In addition, KBRA conducted phone interviews
with a representative from Celtic Bank to discuss its underwriting process and arrangement with Kabbage.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 9                               March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 72 of 89




Transaction Summary
The table below summarizes the characteristics of the Statistical Pool as of December 31, 2016.

                           Kabbage Asset Securitization LLC, Series 2017-1
                                                    Collateral Stratification
                Number of Receivables                                              97,529
                Number of Merchants                                                29,311
                Average Number of Receivables per Merchant                           3.3
                Pool Outstanding Receivables Balance                          $442,434,678
                Average Outstanding Receivables Balance per Receivable            $4,536
                Maximum Outstanding Receivables Balance per Receivable           $100,000
                Average Outstanding Receivables Balance per Merchant              $15,094
                Maximum Outstanding Receivables Balance per Merchant             $150,035
                Aggregate Original Receivables Balance                        $730,121,187
                Average Original Receivables Balance per Receivable               $7,486
                Average Original Receivables Balance per Merchant                 $24,909
                Weighted Average Receivable Yield at Origination                  41.11%
                Weighted Average Original Term (months)                              9.0
                Weighted Average Remaining Term (months)                             7.7
                Weighted Average Age (months)                                        2.2
                Weighted Average FICO Score                                          692
                Weighted Average Kabbage Score                                       698
                Weighted Average Time in Business (years)                            9.2
                Weighted Average Annualized Gross Revenue                        $916,182
                              Range of Remaining Term to Maturity Distribution
                1 to 6 months                                                     59.03%
                7 to 12 months                                                    37.19%
                13 or more months                                                  3.79%
                                     Original Term to Maturity Distribution
                6 months                                                          49.33%
                12 months                                                         50.67%
                                     Range of Kabbage Score Distribution
                560 to 599                                                         1.22%
                600 to 649                                                         8.62%
                650 to 699                                                        36.62%
                700 to 749                                                        53.01%
                750 to 799                                                         0.51%
                800 to 850                                                         0.02%
                                           Geographic Concentration
                Largest State                                               California: 15.80%
                Second Largest State                                         Florida: 10.43%
                Third Largest State                                           Texas: 7.94%

In addition, the Receivables must satisfy the Eligibility Criteria further described in the offering document and within the Transaction
Structure section.




 Kabbage Asset Securitization LLC, Series 2017-1             Page | 10                                             March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 73 of 89



The table below summarizes the credit enhancement structure of this transaction.

                             Kabbage Asset Securitization LLC, Series 2017-1
                                                  Transaction Structure
                 Class A Balance                                                $388,889,000
                 Class B Balance                                                $83,333,000
                 Class C Balance                                                $27,778,000
                 Class D Balance                                                $25,000,000
                 Total Balance                                                  $525,000,000
                 Class A Advance Rate   /   Initial CE*                       70.00% / 30.50%
                 Class B Advance Rate   /   Initial CE*                       85.00% / 15.50%
                 Class C Advance Rate   /   Initial CE*                       90.00% / 10.50%
                 Class D Advance Rate   /   Initial CE*                        94.50% / 6.00%
                 Reinvestment Period                                              36 months
                 Reserve Account                                                    0.50%
                                                          KBRA Ratings
                 Class   A                                                          A (sf)
                 Class   B                                                         BBB (sf)
                 Class   C                                                         BB (sf)
                 Class   D                                                          B (sf)
                                      KBRA Base Case Loss Expectation
                 KBRA Base Case Loss Range                                     9.00% - 11.00%

                  *   Initial credit enhancement (CE) shown above includes overcollateralization,
                      subordination and the Series 2017-1 Reserve Account.


Seller and Servicer
Company Overview
Founded in 2009, Kabbage is a financial technology company that uses its proprietary risk scoring models,
transactional data, technology systems and platform to provide fully automated, online access to business
loans (the “SMB Loans”) for small- and medium-sized businesses (“Merchants”). Kabbage has also
provided working capital to Merchants by purchasing a specified amount of a Merchant’s future receivables
known as merchant cash advances (“MCAs”). The Kabbage business loan program (the “Kabbage
Program”) is offered via Kabbage’s automated loan application, underwriting and servicing platform
(the “Kabbage Platform”).
The Kabbage Platform allows Merchants to access uncommitted business lines of credit up to $150,000 for
a 6- or 12- month installment loan issued by Celtic Bank, a Utah chartered industrial bank, member FDIC
(“Celtic Bank”). Initially, the Kabbage Program offered a 6-month term product and in January 2015, the
Kabbage Program began offering a 12-month term product. Kabbage is expecting to launch loan products
with 18-, 24- and 36- month terms in exposure limits up to $400,000 in the future, although loans in
excess of 18 months or $250,000 will not be included in this transaction. Kabbage also licenses its
Kabbage Platform to financial institutions and other organizations across the globe.
Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans while Kabbage
serves as the program manager providing marketing, origination, application processing, loan servicing
and collection services for all loans. Under an agreement with Celtic Bank, Kabbage purchases the right to
all of the loan payments and other receivables associated with such SMB Loans. Celtic Bank retains title to
the underlying SMB Loans through maturity, but has agreed to transfer title under certain circumstances.
Since inception, Kabbage has funded over $2.7 billion for over 90,000 customers through the Kabbage
Platform. The Company has over 330 employees with offices in Atlanta, San Francisco, New York, Ireland
and India.



 Kabbage Asset Securitization LLC, Series 2017-1           Page | 11                                March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 74 of 89




Management
During 2016, KBRA met with Kabbage’s management team, including those responsible for credit,
business development, finance and operations. Members of the senior management team have over
20 years of experience in the payment processing, financial services and/or small business marketplace.
Rob Frohwein, Chief Executive Officer
Frohwein is the chief executive officer and co-founder of Kabbage. Prior to Kabbage, Frohwein was CEO of
LAVA Group, Inc., an intellectual property and technology investment bank. Prior to LAVA Group, Frohwein
held the positions of senior vice president, business development and general counsel of ZapMedia, vice
president of strategic alliances and general counsel of Security First Network Bank, and an attorney with
Troutman Sanders LLP, an international law firm. Frohwein is a graduate of Villanova Law School and
studied economics at Dickinson College in Carlisle, PA.
Kathryn Petralia, Chief Operating Officer
Petralia is the chief operating officer and co-founder of Kabbage. She has spent the past 20 years working
with both startups and established companies focused on credit, payments, technology and ecommerce.
Prior to Kabbage, Petralia was with Revolution Money, an internet-based credit card startup based in
St. Petersburg, Florida, where she was vice president of strategy. Before Revolution, Petralia was a
corporate development executive with CompuCredit Corporation, where she was responsible for entering
new markets, initiating new product development and establishing multiple strategic alliances. Petralia
was also one of the founders of worthknowing.com, a consumer financial services portal. She holds a B.A.
in english literature from Furman University.
Jeff Hodges, Chief Financial Officer
Hodges is the chief financial officer of Kabbage. He has served over 25 years in a financial executive
capacity, predominantly in FinTech companies. Prior to joining Kabbage, Hodges served as CFO of:
Avangate, Inc., an international payments platform provider; Official Payments, a payment facilitator;
Firethorn Holdings, a mobile banking and mobile wallet provider; PRESolutions, a provider of prepaid
transaction processing solutions; and nFront, an online banking and bill payment provider. Previously, he
served as vice president and controller of Powertel, a cellular phone company and as an audit manager of
Arthur Andersen. Hodges has a BS in accounting from Auburn University.
Kevin Phillips, Head of Corporate Development
Phillips is the head of corporate development at Kabbage. Phillips served as chief financial officer of
Kabbage through December 2015. Prior to his appointment as CFO, he was Kabbage’s chief technology
officer responsible for the development of Kabbage’s technology platform. Phillips spent the previous
seven years as chief operating officer of Scientific Intake, a Class 1 medical device company. Prior to
Scientific Intake, Phillips served as chief information officer of several Atlanta based technology
companies. After starting his career with Deloitte, he also had senior technology and operational roles in
Europe and the United States. He has an undergraduate degree from Washington College in Chestertown,
Maryland and an MBA from Georgia State University.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 12                              March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 75 of 89




Originations
Kabbage
Kabbage targets marketing of the Kabbage Program towards small businesses with 1 to 50 employees,
$50,000 to $10 million in annual revenue, and across all industry verticals. Kabbage’s marketing
department, which consists of approximately 20 employees, focuses on brand marketing to grow
awareness, acquisition programs through direct channels to acquire customers, site and funnel
optimization to increase conversion for applications, and customer loyalty marketing to drive utilization.

Kabbage sources customers through multiple acquisition channels, including: (1) search engine marketing
and search engine optimization, (2) direct mail, (3) strategic referral partners, (4) Facebook and other
display advertising, (5) radio and brand advertising, and (6) content marketing and press. Kabbage
sources loans on behalf of Celtic Bank in all 50 states, U.S. territories and the District of Columbia.

All SMB Loans are originated in the name of Celtic Bank, and Kabbage arranges financing for the Kabbage
Program by purchasing the receivables associated with such loans. Since inception, Kabbage has funded
over $2.7 billion for over 90,000 customers. Through the Kabbage Platform, there have been originations
of $1.2 billion, $889 million and $341 million in 2016, 2015, and 2014, respectively.

Celtic Bank
Under the Kabbage Program, Celtic Bank underwrites, originates and funds the SMB Loans made to
Merchants under the Kabbage Program. Kabbage serves as the program manager and provides marketing,
origination, application processing, loan servicing and collection services for all SMB Loans originated by
Celtic Bank. All program materials and changes, including any statements, disclosures or promotional
materials are subject to review and approval by Celtic Bank. Kabbage has agreed to purchase all
receivables associated with such SMB Loans, which receivables represent an undivided ownership interest
in up to 100% of all amounts due or to become due by the Merchants under the related agreement. The
transaction documents allow Kabbage to contract with another funding bank to originate receivables to be
sold to the Issuer during the Revolving Period without noteholder consent, although rating agency
confirmation would be required.

The agreement between Kabbage and Celtic Bank is scheduled to terminate in March 2019 but is subject
to automatic renewal for successive one year terms unless either Kabbage or Celtic Bank provides notice
of non-renewal to the other party at least 60 days prior to the end of the initial term or any subsequent
renewal term. The agreement with Celtic Bank is not exclusive and does not prohibit Celtic Bank from
working with competitors of Kabbage or prohibit Kabbage from potentially entering into bank relationships
with other funding banks (“Credit Sponsors”).

                                      Total Originations by Original Term Over Time
                                                       ($ in millions)
                      $1,400

                      $1,200

                      $1,000

                       $800
                                                                                      12-Month
                       $600                                                           6-Month
                       $400

                       $200

                         $0
                               2011       2012     2013      2014     2015     2016




 Kabbage Asset Securitization LLC, Series 2017-1     Page | 13                                   March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 76 of 89




Underwriting
Underwriting for qualified Merchants and, by extension, SMB Loans made under the Kabbage Program are
governed by Celtic Bank’s credit policy. As the program manager, Kabbage applies Celtic Bank’s credit
policy as part of the underwriting process. The underwriting process for SMB Loans is fully automated.
Celtic Bank uses the Kabbage Platform and related technology, including Kabbage’s proprietary risk
scoring model, to apply its credit policy to generate automated credit decisions.
Kabbage maintains certain credit policy requirements for all loans. Any loan that meets these
predetermined requirements receives a loan offer that is subject to completion of all verification processes
prior to being funded.

                                      Group Credit Policy Requirements*
                         Maximum Loan Term                                               36 months
                         Maximum Loan Amount                                              $400,000
                         Minimum Time in Business                                            1 year
                         Minimum FICO score                                                     539
                         Minimum Kabbage Score                                                  300
                         Minimum Annual Revenue                                            $12,000
                         or
                         Minimum Average Bank Balance                                        $3,000
                         *   Loans in excess of 18 months, exceed $250,000, or a Kabbage Score
                             of less than 560 will not be included in this transaction.

Underwriting decisions are made by a methodology that encompasses the following four categories:
         Authentication: Kabbage utilizes multiple information sources to verify the applicant and ownership
          of the business.
         Exposure Capacity: Each Merchant will be analyzed according to an appropriate model to determine
          cash flow available for financing.
         Character: Applicant’s experience, motivation and character of the business (such as customer
          reviews/feedback) will be evaluated.
         Consistency: Cash flow efficiencies and revenue generation from the business’s operation are
          analyzed.
Kabbage’s proprietary risk scoring model assigns each applicant a score (the “Kabbage Score”) ranging
from 300 to 850. Applicants with lower Kabbage Scores have a higher probability of becoming a
delinquent or defaulted receivable. Receivables with a Kabbage Score of less than 560 will not be eligible
in this transaction.
Kabbage utilizes a proprietary risk model          to assess the risk of prospects and applications. The Kabbage
risk scoring model considers thousands             of data elements from multiple sources including the credit
bureaus, business sales performance, and           information collected during the underwriting process to ensure
that a full spectrum of knowledge on the           borrower is acquired to assess risk. These borrower attributes
relate to:
         Business Performance
         Business Characteristics
         Contract Risk
         Applicant’s Consumer Credit Report
         Macroeconomic Factors
         Past Performance
         Online Footprint



    Kabbage Asset Securitization LLC, Series 2017-1      Page | 14                                    March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 77 of 89




Financial Condition and Liquidity
Kabbage has incurred operating losses since its inception; however, the Company expects to be profitable
by the fourth quarter of 2017. Total revenue in 2016 has been approximately $171.9 million compared to
$65.5 million for 2015. Kabbage intends to expend significant funds to continue to grow its business,
including to acquire customers and to fund ongoing operations. To date, Kabbage has financed its
operations through the issuance of debt and equity.

As of year-end 2016 Kabbage had $160.0 million dollars in cash, with approximately $27.0 million
unrestricted and available for immediate liquidity. Kabbage has an existing debt facility scheduled to enter
into an amortization period on March 20, 2017, at which time the amount of funding available under such
facility will begin to decrease. It is expected that the proceeds of the sale of the Series 2017-1 Notes will
be used to refinance Kabbage’s existing debt facility in full. However, the “expandable” feature, as well as
the Revolving Period, in Kabbage 2017-1 provides additional funding capacity for Kabbage.

Servicing
Kabbage will act as Servicer for this transaction and First Associates Loan Servicing, LLC will act as backup
servicer. In servicing the loans, Kabbage will be required to follow the same collection policies and
procedures it will follow with respect to comparable SMB Loans that it owns or services for others.

The Servicer’s servicing team uses the loan servicing platform to monitor and track payment activity. With
built-in payment tracking functionality and automated missed payment notifications, the loan servicing
platform allows the Servicer to monitor performance of outstanding loans on a real time basis.

Kabbage’s customer service and collections teams are staffed by personnel located in the Kabbage’s
Atlanta office. Kabbage’s collections representatives, which consist of about 15 personnel, are responsible
for attempting to contact borrowers who have not made or are in danger of not making their minimum
payments. Kabbage outsources some collections activity to external collections agencies for purposes of
benchmarking internal collections performance as well as maintains relationships with such agencies in the
event of disaster recovery situations or short-term capacity shortages.

The servicing policies and procedures currently used by Kabbage are:

         Loan Payments: The loan servicing platform automatically initiates an ACH or PayPal debit for
          scheduled payments on loans in accordance with the applicable payment schedule and tracks
          payment flow.

         Delinquency Management: A loan is characterized as delinquent if any scheduled loan payment has
          not been received in full by the next cycle date. A scheduled loan payment is missed when an ACH
          or PayPal debit attempt is not successful due to a lack of funds.

         Charge-Offs: An account is charged-off on or before the last day of the month in which the account
          becomes 180 days past due. In certain circumstances, an account may be manually charged-off
          prior to such date subject to internal approvals. For example, in the case of a bankruptcy of the
          customer, Kabbage will charge-off an account within 60 days of receipt of bankruptcy filing, if not
          sooner.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 15                              March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 78 of 89




Regulatory
SMB Loans are originated by Celtic Bank, a Utah state chartered industrial bank insured by the Federal
Deposit Insurance Corporation (FDIC) and regulated by the Utah Department of Financial Institutions and
the FDIC. As a service provider to Celtic Bank, Kabbage is subject to regulation and supervision of the
FDIC under the Bank Service Company Act.

Although Merchants agree that they are entering into a commercial transaction and that the proceeds of
the SMB Loans will be used solely for business purposes and will not be used for personal, family, or
household purposes, if the SMB Loans deemed not to constitute business loans, Kabbage could become
subject to the purview of the CFPB and other additional federal and state regulatory agencies.

Kabbage and the loans originated through the Kabbage Platform must comply with applicable federal,
state and local regulation including (but not limited to):

         Fair Credit Reporting Act

         Equal Credit Opportunity Act

         Bank Secrecy Act

         Service Members Civil Relief Act

         Federal Trade Commission Act

         Telephone Consumer Protection Act

         Electronic Signatures in Global and National Commerce Act

Kabbage’s internal policies and procedures have been reviewed by its internal legal and compliance staff
with advice in certain instances from external regulatory compliance counsel. Kabbage has built its
systems and processes with controls in place in order to permit its policies and procedures to be followed
on a consistent basis.

Kabbage is rated A+ by the Better Business Bureau and has received few complaints on the CFPB’s
website.




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 16                           March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 79 of 89




Historical Performance
Originations
Kabbage originates loans with Kabbage Scores ranging from 300 to 850. Receivables with a Kabbage
Score of less than 560 will not be eligible in this transaction. Kabbage first originated 6-month loans
in 2011 and 12-month loans in January 2015. As shown below, borrowers who receive a 12-month loan
typically have higher Kabbage Scores than those who obtain a 6-month loan.

6-month Receivables
The table below displays originations for 6-month Receivables by year for 2011 through 2016.

                             6-Month Originations by Kabbage Score Over Time
                  100%
                   90%
                   80%
                   70%
                   60%
                   50%
                   40%
                   30%
                   20%
                   10%
                    0%
                            2011          2012             2013         2014            2015        2016

                                    300-599      600-640     641-680        681-720     721-850




12-month Receivables
The table below displays originations for 12-month Receivables by quarter for Q2 2015 through Q4 2016.


                            12-Month Originations by Kabbage Score Over Time
                  100%
                   90%
                   80%
                   70%
                   60%
                   50%
                   40%
                   30%
                   20%
                   10%
                    0%
                          Q2 2015     Q3 2015      Q4 2015        Q1 2016     Q2 2016     Q3 2016   Q4 2016

                                    300-599      600-640     641-680        681-720     721-850




 Kabbage Asset Securitization LLC, Series 2017-1       Page | 17                                              March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 80 of 89




Gross Charge-Offs
The tables below show historical information relating to cumulative gross charge-offs as a percentage of
original receivable balance made through the Kabbage Platform since 2011 segmented by original term
and Kabbage Score. Applicants with lower Kabbage Scores have a higher probability of becoming a
delinquent or defaulted receivable.

6-month Receivables
The table below displays gross charge-offs for 6-month Receivables since 2011 by year and by quarter for
2016.

           Gross Charge-Offs Vintage            Vintage     Vintage   Vintage   Vintage   Vintage
            Kabbage Score     2011               2012        2013      2014      2015     Q1 2016
               300 to 599    22.02%             31.01%      21.22%    10.11%    11.51%     5.32%
               600 to 640    16.07%              8.94%      12.28%    12.27%    11.32%     5.79%
               641 to 680     3.20%              5.47%       7.34%     9.98%     9.01%     4.64%
               681 to 720     1.23%              3.99%       5.43%     6.98%     6.49%     3.44%
               721 to 850     2.20%              0.28%       3.21%     6.37%     4.41%     2.53%
           Weighted Average* 12.38%             11.94%       7.83%     8.73%     7.56%     3.96%

           * Percentages are weighted by funded amount.

12-month Receivables
The table below displays gross charge-offs for 12-month Receivables since 2015 by quarter.

                       Gross Charge-Offs Vintage Vintage Vintage Vintage
                        Kabbage Score    Q2 2015 Q3 2015 Q4 2015 Q1 2016
                           300 to 599    10.15%   0.00%  11.64%   1.39%
                           600 to 640    14.90% 15.53%    9.13%   5.10%
                           641 to 680     5.12%   8.17%   7.13%   3.81%
                           681 to 720     8.12%   6.35%   5.25%   2.17%
                           721 to 850     6.96%   3.74%   3.09%   0.93%
                       Weighted Average*  7.43%   6.06%   5.38%   2.20%

                       * Percentages are weighted by funded amount.

Kabbage may sell charge-offs to third-parties in exchange for a small percentage of the remaining unpaid
balance of Receivables. Kabbage may also outsource collections activity on charge-offs instead of selling
charge-offs. Note that KBRA assumed no recoveries in its analysis of the transaction.




 Kabbage Asset Securitization LLC, Series 2017-1     Page | 18                               March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 81 of 89




KBRA Loss Expectation
KBRA has analyzed Kabbage’s historical static pool cumulative gross charge-off data since 2011,
segmented by Kabbage Score and original term in order to develop a KBRA base case loss expectation per
KBRA's General Rating Methodology for Asset-Backed Securities:

         Kabbage Score

         Original Term

To account for limited data, KBRA analyzed publically available static pool loss data for comparable
business loan and marketplace lending programs. This proxy data, in addition to Kabbage’s management
loss analysis, was used to help derive and validate the base case loss assumptions for each Kabbage Score
range and original term.

To account for the limited data, additional stresses were applied to the KBRA base case loss assumption
and multiples were stressed for each KBRA stress scenario for the applicable note rating category.

Using this analysis and assuming the Receivables migrate to the “worst case” portfolio by Kabbage Score
and original term mix allowed by the Excess Concentration Amounts and Eligibility Criteria, KBRA derived
a weighted average base case loss rate of approximately 10.0%.

Cash Flow Analysis
KBRA performed a cash flow analysis to test the transaction structure and assess whether the proposed
enhancement levels are sufficient to warrant the requested ratings for each of the rated Notes. KBRA did
not incorporate prepayments, recoveries on charged-off loans, and assumed Kabbage is no longer the
Servicer in its cash flow analysis.

In instances where a scenario is indicated by “PASS”, the transaction’s cash flows were sufficient to
support the timely payment of interest and ultimate repayment of principal by the legal final payment date
for the respective class of Notes. The multiple shown below is compared to the KBRA base case loss rate
of 10.0%.

                               Kabbage 2017-1: KBRA Stress Scenario Summary
                                               Gross        Multiple from
               Notes           Scenario                                     Result   KBRA Rating
                                            Charge-Offs      Base Case
               Class   A       "A" Stress       35.0%             3.50x     PASS        A (sf)
               Class   B     "BBB" Stress       25.0%             2.50x     PASS       BBB (sf)
               Class   C      "BB" Stress       20.0%             2.00x     PASS       BB (sf)
               Class   D       "B" Stress       15.0%             1.50x     PASS        B (sf)




    Kabbage Asset Securitization LLC, Series 2017-1   Page | 19                               March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 82 of 89




Rating Sensitivity and Surveillance
KBRA’s rating of the Notes represents a blended analysis of the key credit risk determinants. Events that
may result in a rating change to the ABS transaction include, but are not limited to, the following:
   •   Changes to the Company’s business strategy, management team, ownership structure or
       operations that cause KBRA to reassess its view of the Servicer;
   •   Deterioration in the transaction’s asset performance that exceeds the Company’s historical
       experience;
   •   Modifications of the transaction’s structure or significant changes to the collateral; and
   •   A replacement of the Servicer.

After the initial rating is assigned, KBRA will continue to monitor the transaction until the Notes are fully
repaid. Ongoing surveillance of the Notes is critical to maintaining the value of the rating. KBRA’s
surveillance process for securitization transactions involves a periodic review of the following:
   •   Servicing reports to determine if all payment obligations are met and the transaction is in
       compliance with all triggers and excess concentration amounts;
   •   Trends in collateral performance relative to historical experience; and
   •   The Company’s financial performance and condition.

The information gathered during regular surveillance will indicate whether or not a more thorough review
is warranted. Additional information may be requested if KBRA believes the credit quality of the
transaction has changed from the time of the initial rating assignment or the most recent review. If
warranted, KBRA will conduct an in-depth surveillance review that may result in a change to the
transaction’s rating and publish commentary explaining the analysis.




 Kabbage Asset Securitization LLC, Series 2017-1   Page | 20                                  March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 83 of 89




Transaction Structure
Legal Structure
Transaction        The Notes are newly issued asset-backed securities collateralized by a revolving pool
Structure          of receivables. The following diagram illustrates the basic securitization structure:




                   (1) On the closing date, the Seller will transfer receivables arising under business loans or merchant cash
                   advances to the Issuer for cash available from the sale of the Series 2017-1 Notes or as a contribution of
                   capital to the Issuer. From time to time thereafter, the Seller may transfer additional receivables to the
                   Issuer for cash available from payments on the receivables owned by the Issuer, the issuances of
                   additional Series 2017-1 Notes or other series of notes or otherwise as contributions of capital to the
                   Issuer.

                   (2) The Issuer pledges the receivables it acquires from the Seller and certain other assets to the Indenture
                   Trustee to secure its notes, including the Series 2017-1 Notes.

                   (3) The Issuer issues the Series 2017-1 Notes and from time to time in the future may issue additional
                   Series 2017-1 Notes and other series of notes.

                   (4) The Servicer services the receivables and remits payments on the receivables received from the
                   merchants to the collection account. The Backup Servicer will provide certain services in respect of reports
                   generated by the Servicer and other matters and, in the event that the Servicer is terminated after a
                   Servicer Default, will agree at the request of the Indenture Trustee (acting at the direction of the Requisite
                   Noteholders) to act as the successor servicer.

                   (5) The Issuer uses collections on the receivables allocated to the Series 2017-1 Notes to make payments
                   on the Series 2017-1 Notes and during the revolving period to purchase additional receivables from the
                   Seller, in each case pursuant to the payment priorities described in the offering document.

                   For further details, see the respective offering document.




Kabbage Asset Securitization LLC, Series 2017-1        Page | 21                                              March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 84 of 89




Expandable         The Notes are “expandable” term notes such that at any time during the Revolving
Notes              Period, the Issuer may periodically issue additional Series 2017-1 Notes, subject to
                   the following conditions:
                           (a)    such issuance does not cause the maximum issuance amount of each
                                  class to exceed certain amounts as described in the transaction
                                  documents;
                           (b)    the rating agency condition is satisfied;
                           (c)    the Issuer and the Receivables to be acquired by the Issuer in
                                  connection with such issuance satisfy all conditions set forth in the
                                  transaction documents; and
                           (d)    at the time of such issuance a Rapid Amortization Event has not
                                  occurred and is not continuing
                   Each additional issuance of Notes will have the same terms as the corresponding
                   Class of Series 2017-1 Notes issued on the closing date, including the same Note
                   Rate, Legal Final Payment Date and CUSIP.

Priority of        The priority of payments will generally be as follows:
Payments
                   (1)     Fees, expenses and indemnities to service providers (up to a cap);
                   (2)     To the Servicer, any unreimbursed servicer advances;
                   (3)     If Kabbage is no longer the Servicer or if an Event of Default has occurred and
                           is continuing, to the Servicer, the servicing fees;
                   (4)     To the Backup Servicer, backup servicing fees (up to a cap);
                   (5)     Interest on the Series 2017-1 Notes, paid sequentially;
                   (6)     During the Series 2017-1 Revolving Period, an amount equal to the
                           Series 2017-1 Asset Deficiency Amount, if any, to the Series 2017-1 Excess
                           Funding Account;
                   (7)     During the Series 2017-1 Revolving Period, the amount needed to replenish
                           the Series 2017-1 Reserve Account, if any;
                   (8)     After the Series 2017-1 Revolving Period, principal on the Series 2017-1
                           Notes, paid sequentially;
                   (9)     Fees, expenses and indemnities to service providers (without a cap);
                   (10)    If Kabbage is the Servicer and no Event of Default has occurred and is
                           continuing, to the Servicer, the servicing fees;
                   (11)    If Kabbage is no longer the Servicer, to the Servicer, the supplemental
                           servicing fee;
                   (12)    All remaining funds to or at the direction of the Issuer.

Revolving Period   The transaction features a revolving period (the “Series 2017-1 Revolving Period”),
                   which will end on the earlier of (i) the payment date occurring in the month that is 36
                   months after the closing date and (ii) the date on which a Rapid Amortization Event
                   has occurred.
                   There will only be one Revolving Period, and such period cannot be re-commenced or
                   continue after it has terminated.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 22                                March 20, 2017
               Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 85 of 89




Rapid              The following events will be automatic “Rapid Amortization Events” with respect to
Amortization       the Series 2017-1 Notes:
Events
                   •       the occurrence of any of the following events (each a “Trigger Event”) as of
                           any payment date:

                           o      the three-month weighted average receivables yield on such payment
                                  date is less than 38.00%,
                           o      the three-month weighted average excess spread on such payment
                                  date is less than 8.00%; or
                           o      the three-month average delinquency ratio on such payment date is
                                  greater than 15.00%;

                   •       an asset deficiency exists for three or more business days;

                   •       a Servicer Default occurs;

                   •       an Event of Default with respect to the Series 2017-1 Notes occurs under the
                           transaction documents; or

                   •       either the Seller or the Servicer suffers certain specified bankruptcy or
                           insolvency events.

Events of          The occurrence of any of the following events will constitute an “Event of Default”
Default            under the indenture:

                   (a)     failure to pay interest when due for five business days;

                   (b)     failure to pay principal when due;

                   (c)     failure by the Issuer to observe or perform any covenant or agreement in the
                           transaction documents and that failure has a materially and adverse effect on
                           holders of the Notes and continues or is not cured for 30 days;

                   (d)     the receipt by the Issuer of a final determination that it will be treated as an
                           association taxable as a corporation for federal income tax purposes;

                   (e)     the Issuer is an “investment company” within the meaning of the Investment
                           Company Act;

                   (f)     certain bankruptcy or insolvency events occur with respect to the Issuer;

                   (g)     the Indenture Trustee fails to have a valid and perfected first priority security
                           interest in the collateral and such failure continues for five business days;

                   (h)     the occurrence of a Receivables File Discrepancy Event; or

                   (i)     any of the transaction documents ceases for any reason to be in full force and
                           effect other than in accordance with its terms.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 23                                 March 20, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 86 of 89




Excess              The Receivables are subject to certain concentration limits that, when exceeded, will
Concentration       be excluded from the Series 2017-1 Adjusted Pool Balance which will require the
                    Issuer to maintain additional credit enhancement for the Series 2017-1 Notes. Such
                    concentration limits are based on the amounts, without duplication, in excess of the
                    following limits, determined as a percentage of the aggregate outstanding receivables
                    balance of Eligible Receivables (collectively, the “Series 2017-1 Excess Concentration
                    Amounts”):

                                           Kabbage 2017-1 Excess Concentration Amounts
                                                                                             Kabbage 2017-1          Kabbage 2017-1 %
                    Concentration Amount
                                                                                                Limit %               of Statistical Pool
                    Merchants located in California                                                20.00%                    15.80%
                    Merchants located in Florida                                                   15.00%                    10.43%
                    Merchants located in Texas                                                     15.00%                    7.94%
                    Merchants located in New York                                                  15.00%                    7.24%
                    Merchants located in any other single state                                    10.00%                    4.05%
                    Merchants with Outstanding Receivables Balances
                                                                                                   40.00%                     2.99%
                    greater than $75,000
                    Merchants with Outstanding Receivables Balances
                                                                                                   20.00%                     0.00%
                    greater than $125,000
                    Merchants in business for less than 1 year                                     0.00%                     0.00%
                    Merchants in business for less than 2 years                                    10.00%                    4.90%
                    Merchants in business for less than 3 years                                    40.00%                    18.01%
                    Merchants in business for less than 4 years                                    60.00%                    29.59%
                    Receivables with a remaining term of 7 to 18 months                            50.00%                    40.97%
                    Receivables with (a) a remaining term of 13 to 18 months
                    and/or (b) an Outstanding Receivables Balance between
                                                                                                   10.00%                     0.00%
                    $150,000.01 and $250,000.00; provided, however, that
                    each such Receivable has a minimum Kabbage Score of 700
                    Receivables that are 30 to 59 days past due                                    8.00%                     2.37%
                    Receivables that are 60 or more days past due                                  0.00%                     0.00%
                    Receivables with a Kabbage Score less than 600                                 5.00%                     1.22%
                    Receivables that are subject to Material Modifications                         5.00%                     4.39%
                    Receivables that relate to Renewal Loans                                       15.00%                    0.00%
                    Merchant businesses in highest concentration industry*                         25.00%                    10.45%
                    Merchant businesses in highest 2 concentration industries*                     30.00%                    17.69%

                    Merchant businesses in highest 5 concentration industries*                     45.00%                    25.13%

                    Merchant businesses in highest 10 concentration industries*                    70.00%                    31.19%
                    Merchants that have not agreed to make payments through
                                                                                                    5.00%                     3.40%
                    ACH or PayPal (or other electronic payment service)

                    *
                     Industries are classified by NAIC S industry code. For purposes of this test, Receivables relating to Merchants in
                    unclassified industries will be counted as part of a single industry.



Reserve Account     The “Series 2017-1 Reserve Account” is fully funded on the closing date with
                    $2,777,778, which is approximately 0.50% of the aggregate principal balance of the
                    Series 2017-1 Notes divided by 94.50%. The Series 2017-1 Reserve Account will be
                    available to pay transaction expenses and interest on the Series 2017-1 Notes.




Kabbage Asset Securitization LLC, Series 2017-1             Page | 24                                                     March 20, 2017
                Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 87 of 89




Eligibility Criteria   Criteria for an “Eligible Receivable” will include, among other things, that each such
                       receivable:
                             arises in the ordinary course of the Seller’s or the Credit Sponsor’s business
                              and was originated in accordance with, and conforms to, the credit policies;
                             was originated by the Seller or the Credit Sponsor in compliance with all
                              applicable laws and regulations and remains in compliance with all applicable
                              laws and regulations;
                             is due from an Eligible Merchant;
                             is not (i) 60-days past due or (ii) if the acquisition of such Receivable by the
                              Issuer would result in any excess concentration limitation applicable to
                              30-days past due receivables to be exceeded, 30-days past due;
                             is denominated in U.S. dollars;
                             if such Receivable has an original principal amount that exceeds $250,000,
                              then only $250,000 will be eligible;
                             is a monthly (or more frequent pay) receivable;
                             has an original term less than or equal to 18 months;
                             does not have a maturity date later than six months prior to the earliest legal
                              final maturity date of any series of Notes outstanding;
                             has a receivable yield greater than or equal to 19.00% per annum;
                             together with all other Eligible Receivables, has a            weighted   average
                              receivables yield of at least 38.00% per annum;
                             together with all other Eligible Receivables, has a weighted average remaining
                              term of no more than 13 months;
                             has received Kabbage Score of no less than 560;
                             has received a FICO score of no less than 539;
                             relates to Merchants with a weighted average Kabbage Score of 675 or greater
                              as of the date of its underwriting; and
                             if has an 18-month original term, then such Receivable has (i) a Kabbage
                              Score of at least 700, (ii) the related Merchant has been in business for at
                              least 3 years and (iii) the related Merchant has annual gross revenue of at
                              least $150,000 per annum.

Eligible               Criteria for an “Eligible Merchant” will include, among other things, that each such
Merchant               receivable:
                             is domiciled in the United States;
                             is not subject to any proceedings under the Bankruptcy Code or under any
                              other applicable bankruptcy, insolvency or similar law now or hereafter in
                              effect and
                             is a business that has been operating for at least one year.




Kabbage Asset Securitization LLC, Series 2017-1    Page | 25                                    March 20, 2017
              Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 88 of 89




Servicer           The occurrence of any of the following events will constitute a “Servicer Default”
Defaults           under the servicing agreement:

                   (a)     the Servicer fails to make any payment, transfer or deposit to the Indenture
                           Trustee on the date that payment, transfer or deposit was due and such
                           failure shall continue for five business days;

                   (b)     any representation or warranty made by the Servicer in the servicing
                           agreement or in any statement or certificate at any time given by the Servicer
                           in writing pursuant to the transaction documents is incorrect when made and
                           such inaccuracy has a material and adverse effect on the interests of the
                           holders of the Notes and such inaccuracy is not cured for a period of 30
                           consecutive days;

                   (c)     any failure by the Servicer to comply with any of its agreements or covenants
                           contained in the transaction documents and such failure has a material and
                           adverse effect on the interests of the holders of the Notes and such failure is
                           not cured for a period of 30 consecutive days;

                   (d)     certain bankruptcy or insolvency events shall have occurred with respect to
                           the Servicer;

                   (e)     the three-month average excess spread on such payment date is less than
                           8.00%; or

                   (f)     the three month average delinquency ratio on such payment date is greater
                           than 15.00%.

Representations    For more detailed information regarding the representations, warranties and
and Warranties     enforcement mechanisms available under the transaction documents, please see
                   KBRA’s Kabbage Asset Securitization LLC, Series 2017-1 Representations and
                   Warranties Disclosure available here.




Kabbage Asset Securitization LLC, Series 2017-1   Page | 26                                March 20, 2017
                  Case 1:19-cv-09221-JMF Document 1-2 Filed 10/04/19 Page 89 of 89




© Copyright 2017, Kroll Bond Rating Agency, Inc., and/or its licensors and affiliates (together, "KBRA”). All rights reserved. All
information contained herein is proprietary to KBRA and is protected by copyright and other intellectual property law, and none of
such information may be copied or otherwise reproduced, further transmitted, redistributed, repackaged or resold, in whole or in
part, by any person, without KBRA’s prior express written consent. Ratings are licensed by KBRA under these conditions.
Misappropriation or misuse of KBRA ratings may cause serious damage to KBRA for which money damages may not constitute a
sufficient remedy; KBRA shall have the right to obtain an injunction or other equitable relief in addition to any other remedies. The
statements contained in this report are based solely upon the opinions of KBRA and the data and information available to the authors
at the time of publication of this report. All information contained herein is obtained by KBRA from sources believed by it to be
accurate and reliable; however, KBRA ratings are provided “AS IS”. No warranty, express or implied, as to the accuracy, timeliness,
completeness, merchantability, or fitness for any particular purpose of any rating or other opinion or information is given or made by
KBRA. Under no circumstances shall KBRA have any liability resulting from the use of any such information, including without
limitation, for any indirect, special, consequential, incidental or compensatory damages whatsoever (including without limitation, loss
of profits, revenue or goodwill), even if KBRA is advised of the possibility of such damages. The credit ratings, if any, and analysis
constituting part of the information contained herein are, and must be construed solely as, statements of opinion and not statements
of fact or recommendations to purchase, sell or hold any securities. KBRA receives compensation for its rating activities from issuers,
insurers, guarantors and/or underwriters of debt securities for assigning ratings and from subscribers to its website.




 Kabbage Asset Securitization LLC, Series 2017-1            Page | 27                                             March 20, 2017
